


Exhibit 10.23

 

OFFICE LEASE

 

Between

 

PIEDMONT - CHICAGO CENTER OWNER, LLC,

 

a Delaware limited liability company,

 

and

 

STANDARD PARKING CORPORATION,

 

a Delaware corporation

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page No.

 

 

ARTICLE 1 Premises and Term

1

 

 

ARTICLE 2 Base Rent

2

 

 

ARTICLE 3 Additional Rent

3

 

 

ARTICLE 4 Use and Rules

10

 

 

ARTICLE 5 Services and Utilities

11

 

 

ARTICLE 6 Alterations and Liens

13

 

 

ARTICLE 7 Repairs

14

 

 

ARTICLE 8 Casualty Damage

15

 

 

ARTICLE 9 Insurance, Subrogation, and Waiver of Claims

16

 

 

ARTICLE 10 Condemnation

19

 

 

ARTICLE 11 Return of Possession

19

 

 

ARTICLE 12 Holding Over

20

 

 

ARTICLE 13 No Waiver

20

 

 

ARTICLE 14 Attorneys’ Fees and Jury Trial

20

 

 

ARTICLE 15 Personal Property Taxes, Rent Taxes and Other Taxes

21

 

 

ARTICLE 16 Subordination, Attornment and Mortgagee Protection

21

 

 

ARTICLE 17 Estoppel Certificate

22

 

 

ARTICLE 18 Assignment and Subletting

23

 

 

ARTICLE 19 Rights Reserved By Landlord

25

 

 

ARTICLE 20 Landlord’s Remedies

27

 

 

ARTICLE 21 Landlord’s Default

30

 

 

ARTICLE 22 Conveyance by Landlord

30

 

 

ARTICLE 23 Indemnification

30

 

 

ARTICLE 24 Safety and Security Devices, Services and Programs

31

 

 

ARTICLE 25 Communications and Computer Lines

32

 

 

ARTICLE 26 Hazardous Materials

33

 

 

ARTICLE 27 Offer

34

 

 

ARTICLE 28 Notices

34

 

 

ARTICLE 29 Real Estate Brokers

35

 

 

ARTICLE 30 Security Deposit

35

 

 

ARTICLE 31 Exculpatory Provisions

38

 

 

ARTICLE 32 Mortgagee’s Consent

39

 

 

ARTICLE 33 Miscellaneous

39

 

 

ARTICLE 34 Entire Agreement

42

 

 

ARTICLE 35 Temporary Space

42

 

RIDER ONE RULES

 

 

EXHIBIT A

FLOOR PLAN OF PREMISES

 

 

EXHIBIT B

WORKLETTER AGREEMENT

 

 

EXHIBIT C

PROHIBITED USES

 

 

EXHIBIT D

RENEWAL OPTION

 

i

--------------------------------------------------------------------------------


 

EXHIBIT E

COMMENCEMENT DATE CONFIRMATION

 

 

EXHIBIT F

CURRENT LENDER’S FORM OF SNDA

 

 

EXHIBIT G

FORM OF LEASE BOND

 

 

EXHIBIT H

LOCATION OF TEMPORARY SPACE

 

 

EXHIBIT I

EXISTING PREFERENTIAL RIGHTS TO LEASE OFFER SPACE

 

ii

--------------------------------------------------------------------------------


 

List of Defined Terms

 

Abated Rent

3

 

 

Additional Rent

10

 

 

Affiliate

25

 

 

Alterations

13

 

 

ANSI

3

 

 

Approval Criteria

3

 

 

Arbitration Request

1

 

 

Architect

1

 

 

Base Rent

2

 

 

BOMA

3

 

 

Building

1

 

 

Business Hours

11

 

 

Commencement Date

1

 

 

Common Areas

1

 

 

Comparable Buildings

7

 

 

Completed Application for Payment

4

 

 

Completion Estimate

16

 

 

Consent Alterations

13

 

 

Construction Allowance

4

 

 

Controllable Operating Expenses

8

 

 

Current Market Rate

1

 

 

Default

27

 

 

Default Rate

29

 

 

Eligible Offer Space

43

 

 

Estimates

1

 

 

Expiration Date

1

 

 

Extension Option

1

 

 

Extension Term

1

 

 

Force Majeure Delays

40

 

 

GAAP

9

 

 

Hazardous Material

33

 

 

Holder

22

 

 

Holidays

11

 

 

Landlord

1

 

 

Law

40

 

 

Lease Bond

35

 

 

Lease Month

3

 

 

Lease Year

3

 

 

Letter of Credit

37

 

 

Line Problems

32

 

 

Lines

32

 

 

MetLife

21

 

 

Mortgage

22

 

 

MSDS

33

 

 

Non Consent Alterations

13

 

 

Offer Notice

43

 

 

Offer Space

43

 

 

Offset Exercise Notice

6

 

 

Operating Expenses

4

 

 

Outside Completion Date

16

 

iii

--------------------------------------------------------------------------------


 

List of Defined Terms

 

Permitted Transfer

25

 

 

Permitted Transferee

25

 

 

Person

40

 

 

Premises

1

 

 

Prime Rate

28

 

 

Property

1

 

 

Rent

10

 

 

Rules

10

 

 

SNDA

21

 

 

Statement

9

 

 

Subject Space

23

 

 

Substantial Completion

3

 

 

Substantially Completed

3

 

 

Surety

35

 

 

Systems and Equipment

1

 

 

Tangible Net Worth

25

 

 

Taxes

3

 

 

Temporary Space

42

 

 

Temporary Space Commencement Date

42

 

 

Temporary Space Term

42

 

 

Temporary Space Termination Date

42

 

 

Tenant

1

 

 

Tenant’s Property

43

 

 

Tenant’s Prorata Share

3

 

 

Term

1

 

 

Total Construction Costs

4

 

 

Transfer Premium

24

 

 

Transferee

23

 

 

Transfers

23

 

 

Work

2

 

 

Working Drawings

2

 

 

Workletter

2

 

iv

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS LEASE is made as of the          day of October, 2012, between PIEDMONT -
CHICAGO CENTER OWNER, LLC, a Delaware limited liability company (“Landlord”),
and STANDARD PARKING CORPORATION, a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

ARTICLE 1

 

Premises and Term

 

(A)                               Premises, Building and Property.  Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord that certain
space known as Suites 7700 and 5475 (“Premises”) described or shown on Exhibit A
attached hereto, located on the entire 77th and a portion of the 54th floor of
the building (“Building”) commonly known as Aon Center, 200 East Randolph
Street, Chicago, Illinois, subject to the terms of this Lease.  The term
“Property” shall mean the Building and all parcels or tracts of land on which
all or any portion of the Building or any of the Common Areas are located,
Systems and Equipment, and any fixtures, machinery, equipment, apparatus,
furniture and other personal property located thereon or therein and used in
connection therewith owned or leased by Landlord.  Possession of areas necessary
for utilities, services, safety and operation of the Property, including the
Systems and Equipment, fire stairways, perimeter walls, space between the
finished ceiling of the Premises and the slab of the floor or roof of the
Building there above, and the use thereof together with the right to install,
maintain, operate, repair and replace the Systems and Equipment, including any
of the same in, through, under or above the Premises in locations that will not
materially interfere with Tenant’s use of the Premises, are hereby excepted and
reserved by Landlord, and not demised to Tenant.  “Systems and Equipment” shall
mean any plant, machinery, transformers, duct work, cable, wires, and other
equipment, facilities, and systems designed to supply heat, ventilation, air
conditioning and humidity or any other services or utilities, or comprising or
serving as any component or portion of the electrical, gas, steam, plumbing,
sprinkler, communications, alarm, security, or fire/life/safety systems or
equipment, or any other mechanical, electrical, electronic, computer or other
systems or equipment for the Property.  Supplemental HVAC equipment installed to
address special electrical, cooling and ventilating needs created by Tenant’s
telephone equipment, computer, electronic data processing equipment, copying
equipment and/or other such equipment or uses shall not be part of “Systems and
Equipment” and shall be Tenant’s responsibility to repair, maintain, and
replace.  “Common Areas” shall mean any common or public areas or facilities,
easements, corridors, lobbies, sidewalks, loading areas, driveways, landscaped
areas, skywalks, parking garages and lots, and any and all other structures or
facilities operated or maintained in connection with or for the benefit of the
Property.

 

(B)                               Commencement Date: The “Commencement Date”
shall be October 1, 2013.  The “Term” of this Lease shall be approximately one
hundred forty-four (144) months, commencing on the Commencement Date and ending
at 5:00 p.m. local time on the last day of the 144th full calendar month
following the Commencement Date (“Expiration Date”), subject to adjustment and
earlier termination as provided herein.  Landlord and Tenant agree that for
purposes of this Lease the rentable area of the Premises is approximately forty
thousand seven hundred ninety-three (40,793) square feet.  Landlord shall tender
possession of the Premises to Tenant on or before January 1, 2013 solely for the
purposes of Tenant performing the Work, installing furniture and personal
property, and installing approved phone/data cabling, subject to all the terms
and conditions of this Lease other than those requiring payment of Rent.  Tenant
may not commence business operations in the Premises until the

 

1

--------------------------------------------------------------------------------


 

Commencement Date, provided that Tenant may commence beneficial occupancy and
business operations in 15,000 rentable square feet of the Premises one (1) week
prior to the Commencement Date.

 

(C)                               Workletter.  The workletter attached hereto as
Exhibit B (“Workletter”) is made a part hereof.  At the request of either party,
after the Commencement Date, the parties shall execute and deliver to the other
party a letter substantially in the form of Exhibit E hereto; however, the
failure of the parties to execute such letter shall not defer the Commencement
Date or otherwise invalidate this Lease.

 

(D)                               Required Tenant Deliveries.  Landlord will not
be obligated to deliver possession of the Premises to Tenant until Landlord has
received from Tenant all of the following:  (i) this Lease fully executed by
Tenant; (ii) the Lease Bond and the first monthly installment of Base Rent (i.e.
Base Rent for Lease Month 13); and (iii) insurance certificates required under
Article 9 of this Lease.  Failure to timely deliver any of the foregoing shall
not defer the Commencement Date or impair Tenant’s obligation to pay Rent.

 

(E)                                Acceptance.  Except as otherwise expressly
provided in this Lease, Tenant has inspected the Premises, Property, Systems and
Equipment and agrees to accept the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements and no representations
respecting the condition of the Premises or the Property have been made to
Tenant by or on behalf of Landlord, except as expressly provided herein or in
the Workletter.

 

ARTICLE 2

 

Base Rent

 

Tenant shall pay Landlord Base Rent (“Base Rent”) of:

 

 

 

Annual

 

Monthly

 

Annual Rent

 

Time Period

 

Amount

 

Amount

 

Per Square Foot

 

 

 

 

 

 

 

 

 

Lease Year 1

 

$

805,661.75

*

$

67,138.48

*

$

19.75

 

Lease Year 2

 

$

825,803.29

 

$

68,816.94

 

$

20.24

 

Lease Year 3

 

$

846,448.38

 

$

70,537.36

 

$

20.75

 

Lease Year 4

 

$

867,609.59

 

$

72,300.80

 

$

21.27

 

Lease Year 5

 

$

889,299.83

 

$

74,108.32

 

$

21.80

 

Lease Year 6

 

$

911,532.32

 

$

75,961.03

 

$

22.35

 

Lease Year 7

 

$

934,320.63

 

$

77,860.05

 

$

22.90

 

Lease Year 8

 

$

957,678.64

 

$

79,806.55

 

$

23.47

 

Lease Year 9

 

$

981,620.61

 

$

81,801.72

 

$

24.06

 

Lease Year 10

 

$

1,006,161.13

 

$

83,846.76

 

$

24.66

 

Lease Year 11

 

$

1,031,315.15

 

$

85,942.93

 

$

25.28

 

Lease Year 12

 

$

1,057,098.03

 

$

88,091.50

 

$

25.91

 

 

in advance on or before the first day of each calendar month during the Term,
except that Base Rent for the first full calendar month for which Base Rent
shall be due shall be paid when Tenant executes this Lease.  If the Term
commences on a day other than the first day of a calendar month, or ends on a
day other than the last day of a calendar month, then the Base Rent for such
month shall be prorated on the basis of the number of days in that month.  Rent
shall be paid without any prior demand or notice therefor and without any
deduction, set-off or counterclaim, or relief from any valuation or appraisement
laws, except as provided for in this Lease.  Landlord may apply payments
received from Tenant to any obligations of Tenant then accrued, without regard
to such obligations as may be designated by Tenant.

 

2

--------------------------------------------------------------------------------


 

As used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month for purposes of
determining the duration of the Term and the monthly Base Rent rate applicable
for such partial month) and the term “Lease Year” shall mean each consecutive
period of twelve (12) Lease Months.

 

--------------------------------------------------------------------------------

* Notwithstanding the foregoing or anything to the contrary set forth in this
Lease, Tenant shall not be required to pay Base Rent, Tenant’s Prorata Share of
Taxes, or Tenant’s Prorata Share of Operating Expenses for the first twelve (12)
calendar months following the Commencement Date (the “Abated Rent”).

 

ARTICLE 3

 

Additional Rent

 

(A)                               Taxes.  Tenant shall pay Landlord Tenant’s
Prorata Share of Taxes.  “Taxes” shall mean all federal, state, county, or local
taxes, fees, charges or other impositions of every kind and nature with respect
to the Property, whether general, special, ordinary or extraordinary (including
without limitation, real estate taxes, general and special assessments, transit
taxes, water and sewer rents, sales taxes, gross receipts taxes, and personal
property taxes imposed upon Landlord) payable by Landlord in any calendar year
during the Term.  However, “Taxes” shall not include: inheritance taxes, gift
taxes, transfer taxes, franchise taxes, corporate taxes, excise taxes (to the
extent they are not being substituted for property taxes or a portion thereof),
net income taxes (to the extent they are not being substituted for property
taxes or a portion thereof), rent taxes, profit taxes (to the extent they are
not being substituted for property taxes or a portion thereof), capital levies,
or late payment charges and penalties.  Taxes shall include the reasonable costs
of consultants retained in an effort to lower taxes and all costs incurred in
disputing any taxes or in seeking to lower the tax valuation of the Property. 
Tenant waives all rights to protest or appeal the appraised value of the
Premises and the Property.  If Taxes for any period during the Term or any
extension thereof, shall be increased after payment thereof by Landlord for any
reason, Tenant shall pay Landlord within thirty (30) days after receipt of an
invoice thereof Tenant’s Prorata Share of such increased Taxes.  If Taxes shall
be decreased or if there is any refund applicable to Taxes to which Tenant
contributed, Landlord shall credit Tenant’s overpayment against Tenant’s next
installment of Rent or pay Tenant within thirty (30) days.  Notwithstanding the
foregoing, if any Taxes shall be paid based on assessments or bills by a
governmental or municipal authority using a fiscal year other than a calendar
year, Landlord may elect to average the assessments or bills for the subject
calendar year, based on the number of months of such calendar year included in
each such assessment or bill, provided that special assessments shall be paid by
Landlord in the maximum number of installments permitted. “Tenant’s Prorata
Share” of Taxes shall be 1.61%, which is the rentable area of the Premises
divided by the 2,535,708 rentable square feet in the Property excluding any
parking facilities.  Because the Building contains non-office uses, Tenant’s
Prorata Share of Operating Expenses shall be 1.66%, which is the ratio of the
rentable area of the Premises to the 2,461,050 rentable square feet in the
office portion of the Building.  The rentable square footage of the Premises and
Building have been determined in accordance with the American National Standards
Institute (“ANSI”)/Building Owners and Managers Association International
(“BOMA”) Form Z65.1-1996.  Landlord may remeasure the Building from time to time
and, upon written notice to Tenant Landlord’s new measurements shall be binding
hereunder provided Landlord measures according to the 1996 ANSI/BOMA standard or
a more current ANSI/BOMA standard and further provided any such remeasurement
shall not result in an increase or decrease in Base Rent or Additional Rent as
set forth in this Lease for the balance of the Term.

 

3

--------------------------------------------------------------------------------

 

(B)                               Operating Expenses.  Tenant shall pay Landlord
Tenant’s Prorata Share of Operating Expenses.  “Operating Expenses” shall mean
all expenses of every kind (other than Taxes and items excluded from Taxes as
provided in Section 3(A) above and items excluded from Operating Expenses below)
which are paid, incurred or accrued for, by or on behalf of Landlord during any
calendar year any portion of which occurs during the Term (prorated as provided
in Section 3(D) below with respect to any calendar year falling only partially
within the Term), in connection with the management, repair, maintenance,
restoration and operation of the Property, and the provision of transportation
to or from the Property, including without limitation, any amounts paid for: 
(a) utilities for the Property, including but not limited to electricity, power,
gas, steam, chilled water, oil or other fuel, water, sewer, lighting, heating,
air conditioning and ventilating (but not electricity for lights and outlets in
other tenants’ leasable premises), (b) permits, licenses and certificates
necessary to operate, manage and lease the Property or for the operation of any
transportation to or from the Property, (c) insurance applicable to the
Property, or applicable to the provision of any transportation to or from the
Property, but not limited to the amount of coverage Landlord is required to
provide under this Lease, (d) supplies, tools, equipment and materials used in
the operation, repair and maintenance of the Property or the provision of
transportation to or from the Property, (e) accounting, legal, inspection,
consulting, concierge, transportation (including, but not limited to, shuttle
bus service) and other services, (f) any equipment rental of any kind including
bus or other transportation rental (or installment equipment purchase or
equipment financing agreements), (g) management fees of not more than three
percent (3%) of the gross revenues of the Building, reimbursable costs under
management agreements, and the fair rental value of any office space provided
for a management office, (h) wages, salaries and other compensation and benefits
(including the fair value of any parking privileges provided) for all persons
engaged in the operation, maintenance or security of, or transportation to or
from, the Property, and employer’s Social Security taxes, unemployment taxes or
insurance, and any other taxes which may be levied on such wages, salaries,
compensation and benefits, (i) payments under any easement, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs in any planned development, and (j) operation, repair, and maintenance of
all Systems and Equipment and components thereof (including replacement of
components (unless excluded from the definition of Operating Expenses pursuant
to subsection (xv) below)), janitorial service, alarm and security service,
window cleaning, trash removal, elevator maintenance, cleaning of walks, parking
facilities and Property walls, removal of ice and snow, replacement of wall and
floor coverings, ceiling tiles and fixtures in lobbies, corridors, restrooms and
other Common Areas or facilities, maintenance and replacement of shrubs, trees,
grass, sod and other landscaped items, irrigation systems, drainage facilities,
fences, curbs, and walkways, re-paving and re-striping driveways and parking
facilities (but not repaving within the Building’s garage), and roof repairs. 
Notwithstanding the foregoing, Operating Expenses shall not include:

 

(i)                                     Taxes;

 

(ii)                                  franchise, excise, excess profit, revenue,
capital stock, foreign ownership or control taxes, mortgage recording taxes,
transfer taxes, inheritance, estate, gift or income taxes imposed upon Landlord;

 

(iii)                               all valuation costs, mortgage brokerage
fees, mortgage amortization, interest and debt service (including interest,
principal and amortization) and all financing and refinancing costs (including,
without limitation, legal, accounting, brokerage and other professional fees
related to such financings or refinancings) with respect to Mortgages;

 

(iv)                              all leasing costs, including, without
limitation, leasing commissions, legal fees,  any other fees with respect to
procuring tenants of the Building and other tenant acquisition and inducement
costs such as lease assumption costs, moving allowances, design costs or any
costs relating to any extension or renegotiation of any lease for any tenant in
the Building and

 

4

--------------------------------------------------------------------------------


 

Landlord’s advertising, entertainment and promotional costs for the Building
relating to the leasing of tenant space and not to items of general
applicability to the Building;

 

(v)                                 wages, salaries and benefits paid to any
persons above the level of the building general manager;

 

(vi)                              legal, arbitration, brokerage, accounting, and
other professional fees incurred in connection with (A) any negotiations and/or
disputes with tenants, prospective tenants or other occupants of the Building or
in interpreting or enforcing any leases or in the prosecution of any eviction
proceedings, (B) mortgagees or prospective mortgagees of the Building or the
Property or any part of either, or (C) any modification, amendment, extension,
surrender or cancellation of any leases, contracts of sale or mortgages related
to the Building;

 

(vii)                           costs of services provided to other tenants of
the Building on a “rent-inclusion” basis which are not provided to Tenant on
such basis;

 

(viii)                        costs that are reimbursed out of insurance (or
that would have been reimbursed if Landlord had carried the insurance required
hereunder), warranty or condemnation proceeds or which are reimbursable by
Tenant or other tenants other than pursuant to an expense escalation clause;

 

(ix)                              costs, including, but not limited to, interest
charges or late fees in the nature of penalties or fines;

 

(x)                                 allowances, concessions or other costs and
expenses of improving any demised space in the Building exclusive of any Common
Areas of the Building;

 

(xi)                              intentionally deleted;

 

(xii)                           any costs or expenses (including fines,
interest, penalties and legal fees) arising out of Landlord’s failure to timely
pay Operating Expenses or Taxes;

 

(xiii)                        the costs incurred in connection with the removal,
encapsulation or other treatment of asbestos or any other existing Hazardous
Materials, other than routine testing and monitoring expenses and the costs of
compliance with the Building’s asbestos O&M plan (but not asbestos removal
costs);

 

(xiv)                       any expenses incurred in connection with any ground
or land lease, including, without limitation, any land rent or ground rent, if
any;

 

(xv)                          capital expenditures, except:  (a) the annual
amortization (amortized over the useful life) of costs, including commercially
reasonable financing costs, if any, on any capital item purchased or incurred as
a labor-saving measure or that otherwise reduce Operating Expenses (provided the
annual amortized costs do not exceed Landlord’s reasonably estimated cost
savings), or (b) costs incurred to comply with any Laws or other governmental
requirements first becoming applicable to the Property after the execution date
of this Lease; provided, all such permitted capital expenditures (together with
reasonable financing charges) shall be amortized for purposes of this Lease over
their useful lives;

 

(xvi)                       all leasing or brokerage commissions, legal fees, or
the fees of any appraiser or consultant in connection with the preparation
and/or negotiation of any space lease or any

 

5

--------------------------------------------------------------------------------


 

extension, modification, amendment, surrender, or cancellation of any space
lease, any consents to assignments or subleases, or alterations for any tenant
occupancy (including consents thereto) in the Building;

 

(xvii)                    all costs related to furnishing electrical energy and
overtime HVAC (including utility taxes payable with respect to the same)
directly to Tenant and other tenants of the Building and to all tenantable areas
of the Building;

 

(xviii)                 the cost of tenant installations or decorations incurred
in connection with preparing space for a new tenant including any tenant
improvement contributions made by Landlord and all costs of any base building
work for any tenant or for any subsequent build-out by such tenant (including
Tenant) including permit, license and inspection fees with respect thereto;

 

(xix)                       depreciation, and amortization, except as provided
herein;

 

(xx)                          any fee, expenditure or cost for services,
supplies or repairs paid (i) to any Person which shall control, be under the
control of, or be under common control with Landlord, or in which Landlord
directly or indirectly owns not less than a fifty percent (50%) interest; or
(ii) to any shareholder owning at least fifty percent (50%) of the common stock,
any general partner, any officer above the rank of vice president, or member of
any Board of Directors of Landlord or of any Person described in this clause; or
(iii) to any person who is a relative by blood (to the first degree of
consanguinity, lineal or lateral) or marriage of any such persons, in each case
in excess of the amount which would be paid in the absence of such relationship;
provided, however, that management fees paid to an affiliate of Landlord which
are not in excess of 3% of the gross receipts from the Property shall be deemed
to be in compliance with this factor;

 

(xxi)                       (i) all costs and expenses incurred with respect to
a sale, refinancing, transfer, or other disposition of all or any portion of the
Building and/or the land or any interest therein (including, without limitation,
transfer, sales, and/or income taxes) and/or the lessee’s interest in any ground
lease or any ownership interest in Landlord, or (ii) the negotiation or
renegotiation of any ground lease affecting the Building, including, but not
limited to, legal, accounting, and any other professional fees, any transfer and
income taxes and recording charges incurred in connection therewith or in
connection with the purchase, transfer, or sale of any air, development,
easement, or other real property interests;

 

(xxii)                    lease takeover or any other lease termination costs
incurred by Landlord in connection with the entering into of space leases in the
Building and costs incurred by Landlord to relocate tenants in the Building in
order to consummate a specific space lease or to accommodate a specific tenant’s
request;

 

(xxiii)                 to the extent any costs includable in Operating Expenses
are incurred with respect to both the Building and other properties (including,
without limitation, salaries, fringe benefits and other incentive compensation
of Landlord’s personnel who provide services to both the Building and other
properties and all insurance premiums), there shall be excluded from Operating
Expenses a fair and reasonable percentage thereof which is properly allocable to
such other properties;

 

(xxiv)                any compensation paid to clerks, attendants or other
person in commercial concessions in the Building which are for services not
supplied to tenants generally in the Building as part of Operating Expenses;

 

6

--------------------------------------------------------------------------------


 

(xxv)                   the cost of maintaining, organizing or reorganizing the
entity that is Landlord;

 

(xxvi)                interest, fines, penalties and late charges incurred by
Landlord for late payment except to the extent the same shall be due to the act
or omission of Tenant;

 

(xxvii)             costs incurred in constructing additional stories on the
Building or adding structures to the Building or the Property;

 

(xxviii)          the cost of any judgment, settlement or arbitration award and
any attorney’s fees and disbursements and other costs incurred in connection
therewith resulting from any liability of Landlord for negligence or of
Landlord’s or Landlord’s agents’, servants’ or contractors’ negligent or
otherwise tortious acts or omissions;

 

(xxix)                expenses allocable directly and solely to the retail
premises of the Building (including, without limitation, plate glass insurance
for retail premises);

 

(xxx)                   all costs of relocating tenants in the Building;

 

(xxxi)                any costs (including electricity) incurred in connection
with providing supplemental condenser water to other tenants;

 

(xxxii)             any costs that duplicate costs for which Landlord is
reimbursed by Tenant under other provisions of this Lease;

 

(xxxiii)          any costs that duplicate costs for which Landlord is directly
reimbursed by any other party (as opposed to reimbursement of Operating
Expenses);

 

(xxxiv)         all costs of acquiring or replacing any separate electrical
meter Landlord may provide to measure exclusive service to any of the other
tenants or other occupants in the Building;

 

(xxxv)            any increased insurance costs reimbursed directly to Landlord
by a tenant, including, without limitation, Tenant, pursuant to their respective
leases;

 

(xxxvi)         all charitable contributions and political contributions and all
dues to professional and lobbying associations other than BOMA dues;

 

(xxxvii)            all bad debt losses and reserves for bad debts;

 

(xxxviii)         all expenditures for repairing and/or replacing any defect in
any work within rentable space in the Building leased to other tenants if
required to be performed by Landlord pursuant to the provisions of any lease;

 

(xxxix)         any off-site general and administrative expenses (except for
auditing, accounting and payroll and any other off-site general or
administrative expenses which are customarily included in Operating Expenses in
Comparable Buildings (“Comparable Buildings” defined as comparable Class A
office buildings of similar age and size in downtown Chicago, Illinois));

 

(xl)                              all costs and expenses incurred by Landlord in
connection with any obligation of Landlord to indemnify any Building tenant
(including, without limitation, Tenant) pursuant to its lease or otherwise to
the extent not covered by insurance;

 

7

--------------------------------------------------------------------------------


 

(xli)                           all costs (including, without limitation, any
taxes and assessments) allocable and attributable directly and solely to any
revenue generating signs or other tenants’ or occupants’ signs or any other
revenue producing item, the revenue of which is not used to reduce operating
expenses;

 

(xlii)                        all entertaining, dining and travel expenses other
than travel expenses directly related to property management of the Building;

 

(xliii)                     all rents due under superior lease(s) and all other
expenses incurred in connection with superior lease(s); and

 

(xliv)                    all costs of placing any areas of the Building in
compliance with any applicable Law existing as of the date of execution of this
Lease including the ADA as interpreted and applied as of the date of execution
of the Lease (including costs incurred with respect to claims or enforcement of
claims based upon non-compliance with any applicable Law existing as of the date
of execution of this Lease including the ADA), except for placing the Common
Areas or other non-leasable areas in compliance with any amendments or changes
to any applicable Law existing as of the date of execution of this Lease
including the ADA or any change in the interpretation thereof by any
governmental agencies after the date of this Lease.  Nothing contained in this
exclusion is intended to create any liability or obligation on behalf of
Landlord for ADA compliance within the Premises, it being understood that the
Premises are being delivered “as is” and therefore Tenant shall be responsible
for ADA compliance in the Premises.

 

With respect to any calendar year or partial calendar year in which the Building
is not occupied to the extent of 95% of the rentable area thereof, Operating
Expenses which vary with occupancy for such period shall, for the purposes
hereof, be increased to the amount which would have been incurred had the
Building been occupied to the extent of 95% of the rentable area thereof;
provided that Landlord shall not collect more than 100% of the actual costs
incurred in operating the Building from the tenants of the Building.

 

Furthermore, Tenant shall not be obligated to pay any increase in controllable
Operating Expenses exceeding 5.0% of the Controllable Operating Expenses due for
any calendar year under the Lease for the previous calendar year (such 5.0% cap
to be determined on a compounded and cumulative basis).  “Controllable Operating
Expenses” shall mean all Operating Expenses other than union labor costs,
insurance costs, all governmentally mandated costs and expenses (including all
taxes of any kind, to the extent such taxes are included in Operating Expenses
hereunder), utility costs, and weather related costs.  Management fees shall
also be excluded from Controllable Operating Expenses because management fees
are separately capped at 3(B)(g) above.

 

(C)                               Manner of Payment.  Taxes and Operating
Expenses shall be paid in the following manner:

 

(i)                                     Landlord shall reasonably estimate in
advance the amounts Tenant shall owe for Taxes and Operating Expenses for any
full or partial calendar year of the Term and deliver such estimate to Tenant
not later than fifteen (15) days prior to each applicable calendar year.  In
such event, Tenant shall pay such estimated amounts, on a monthly basis in
installments equal to one-twelfth of the annual estimate, on or before the first
day of each calendar month, together with Tenant’s payment of Base Rent.  Such
estimate may be reasonably adjusted from time to time by Landlord, but Landlord
may only make said adjustment two (2) times per calendar year.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Within one hundred and twenty (120) days
after the end of each calendar year, Landlord shall provide a statement (the
“Statement”) to Tenant showing:  (a) the amount of actual Taxes and Operating
Expenses for such calendar year, with a listing of amounts for major categories
of Operating Expenses, (b) any amount paid by Tenant towards Taxes and Operating
Expenses during such calendar year on an estimated basis, and (c) any revised
estimate of Tenant’s obligations for Taxes and Operating Expenses for the
current calendar year.

 

(iii)                               If the Statement shows that Tenant’s
estimated payments were less than Tenant’s actual obligations for Taxes and
Operating Expenses for such year, Tenant shall pay the difference.  If the
Statement shows an increase in Tenant’s estimated payments for the current
calendar year, Tenant shall pay the difference between the new and former
estimates, for the period from January 1 of the current calendar year through
the month in which the Statement is sent.  Tenant shall make such payments
within thirty (30) days after Landlord sends the Statement.

 

(iv)                              If the Statement shows that Tenant’s estimated
payments exceeded Tenant’s actual obligations for Taxes and Operating Expenses,
Tenant shall receive a credit for the difference against payments of Rent next
due.  If the Term shall have expired and no further Rent shall be due, Tenant
shall receive a refund of such difference, within thirty (30) days after
Landlord sends the Statement.

 

(v)                                 In lieu of providing one Statement covering
Taxes and Operating Expenses, Landlord may provide separate statements, at the
same or different times.  No delay by Landlord in providing the Statement (or
separate statements) shall be deemed a default by Landlord or a waiver of
Landlord’s right to require payment of Tenant’s obligations for actual or
estimated Taxes or Operating Expenses; provided, however, that subject to
3(B)(xv) above, any expense paid by Landlord during any calendar year and not
included in the Statement (or billed to Tenant) for such calendar year or the
following calendar year may not be billed to or collected from Tenant.

 

(D)                               Proration.  If the Term commences other than
on January 1, or ends other than on December 31, Tenant’s obligations to pay
estimated and actual amounts towards Taxes and Operating Expenses for such first
or final calendar years shall be prorated to reflect the portion of such years
included in the Term.  Such proration shall be made by multiplying the total
estimated or actual (as the case may be) Taxes and Operating Expenses, for such
calendar years, by a fraction, the numerator of which shall be the number of
days of the Term during such calendar year, and the denominator of which shall
be three hundred and sixty-five (365).

 

(E)                                Landlord’s Records; Audit.  Landlord shall
maintain records respecting Taxes and Operating Expenses and determine the same
in accordance with generally accepted accounting principles (“GAAP”).  Taxes are
currently calculated on a cash basis and Operating Expenses on an accrual
basis.  Landlord reserves the right to change between accrual and cash systems
of accounting provided that, in such event, Landlord shall make reasonable and
appropriate adjustments to ensure that each calendar year includes substantially
the same recurring items.  Provided no Default then exists, after receiving an
annual Statement and giving Landlord thirty (30) days prior written notice
thereof, Tenant may inspect or audit Landlord’s records relating to Operating
Expenses and/or Taxes for the period of time covered by such Statement in
accordance with the following provisions.  If Tenant fails to object to the
calculation of Operating Expenses on an annual Statement within one hundred
twenty (120) days after the Statement has been delivered to Tenant or if Tenant
fails to conclude its audit or inspection within one hundred eighty (180) days
after the Statement has been delivered to Tenant, then Tenant shall have waived
its right to object to the calculation of Operating Expenses for the year in
question and the calculation of Operating

 

9

--------------------------------------------------------------------------------


 

Expenses set forth on such Statement shall be final.  Tenant’s audit or
inspection shall be conducted where Landlord maintains its books and records,
shall not unreasonably interfere with the conduct of Landlord’s business, and
shall be conducted only during business hours reasonably designated by
Landlord.  Tenant shall pay the cost of such audit or inspection unless either
the total Operating Expenses or Taxes for the period in question is determined
to be in error by more than 5% or more of either Tenant’s Prorata Share of
Operating Expenses or Tenant’s Prorata Share of Taxes, in which case Landlord
shall pay the audit cost.  Tenant may not conduct an inspection or have an audit
performed more than once during any calendar year.  If such inspection or audit
reveals that an error was made in the Operating Expenses or Taxes previously
charged to Tenant, then Landlord shall refund to Tenant any overpayment of such
costs, or Tenant shall pay to Landlord any underpayment of such costs, as the
case may be, within thirty (30) days after notification thereof.  Tenant shall
maintain the results of each such audit or inspection confidential and shall not
be permitted to use any third party to perform such audit or inspection other
than an independent firm of certified public accountants with at least ten
(10) years of experience reviewing office building expense reconciliations:
(1) which is not compensated on a contingency fee basis or in any other manner
which is dependent upon the results of such audit or inspection (and Tenant
shall deliver the fee agreement or other similar evidence of such fee agreement
to Landlord upon request), and (2) which agrees with Landlord in writing to
maintain the results of such audit or inspection confidential.  Nothing in this
section shall be construed to limit, suspend, or abate Tenant’s obligation to
pay Rent when due, including Additional Rent.

 

(F)                                 Rent and Other Charges.  “Additional Rent”
means Tenant’s Prorata Share of Taxes and Tenant’s Prorata Share of Operating
Expenses.  Base Rent, Additional Rent and any other amounts which Tenant is or
becomes obligated to pay Landlord under this Lease or other agreement entered in
connection herewith, are sometimes herein referred to collectively as “Rent,”
and all remedies applicable to the non-payment of Rent shall be applicable
thereto.  Rent shall be paid at any office maintained by Landlord or its agent
at the Property or at such other place as Landlord may designate.

 

ARTICLE 4

 

Use and Rules

 

Tenant shall use the Premises for general, executive and administrative office
use and ancillary uses and for no other purpose without Landlord’s express
written consent, which consent shall not be unreasonably withheld, in compliance
with all applicable Laws and all covenants, conditions and restrictions of
record applicable to Tenant’s use or occupancy of the Premises, and without
disturbing or interfering with any other tenant or occupant of the Property. 
Tenant shall not use the Premises in any manner so as to cause a cancellation of
Landlord’s insurance policies or an increase in the premiums thereunder.  The
Premises may not include a fitness center, ATM, travel agency, child care
facility, auditorium, servery or cafeteria (but lunchrooms and kitchens for use
by Tenant’s employees are permitted provided cooking may only be performed with
microwaves, toasters, and similar small appliances.  Tenant shall comply with,
and shall cause its permitted subtenants, permitted assignees, invitees,
employees, contractors and agents to comply with, all rules set forth in Rider
One attached hereto (the “Rules”), provided that in the event of a conflict
between the Rules and this Lease, this Lease shall govern.  In addition, all
contractors shall be required to follow Landlord’s reasonable rules and
regulations for construction in the Building and Landlord may require that,
prior to performing any work in the Building, each contractor execute a copy of
Landlord’s rules to evidence such contractor’s agreement to so comply.  Landlord
shall have the right to reasonably amend such Rules and supplement the same with
other reasonable Rules (not expressly inconsistent with this Lease) relating to
the Property, or the promotion of safety, care, cleanliness or good order
therein, and all such amendments or new Rules shall be binding upon Tenant after
ten (10) days’ prior written notice thereof to Tenant.  All Rules shall be
applied on a non-discriminatory basis, but nothing herein shall be construed to
give Tenant or any other

 

10

--------------------------------------------------------------------------------


 

Person any claim, demand or cause of action against Landlord arising out of the
violation of such Rules by any other tenant, occupant, or visitor of the
Property, or out of the enforcement or waiver of the Rules by Landlord in any
particular instance.  Notwithstanding anything to the contrary contained in this
Lease, the Premises may not be used for any of the purposes listed on Exhibit C.

 

ARTICLE 5

 

Services and Utilities

 

Landlord shall provide the following services and utilities (the cost of which
shall be included in Operating Expenses unless otherwise stated herein):

 

(A)                               Electricity to the Premises shall not be
furnished by Landlord, but shall be furnished, at Tenant’s cost, by the
applicable utility company.  Landlord shall permit Tenant to receive such
electrical service for standard office lighting fixtures, equipment and
accessories through Landlord’s wires and conduits, to the extent available and
based on the safe and lawful capacity of the existing electrical circuit(s) and
facilities serving the Premises, provided:  (1) the connected electrical load of
all of the same does not exceed an average of seven (7) watts per rentable
square foot of the Premises (Landlord represents and warrants that at least
seven (7) watts per rentable square foot of the Premises of connected electrical
load is, and during the Term shall be, available to the Premises for lights and
outlets) and (2) the safe and lawful capacity of the existing electrical
circuit(s) serving the Premises is not exceeded.  Tenant shall be responsible
for the payment of the cost of all modifications to the existing electrical
circuit(s) and facilities serving the Premises and, in accordance with
Section 5(G) below, the cost of all electricity furnished to the Premises,
including electricity used during the performance of janitor service, the making
of alterations or repairs in the Premises, or the operation of any special air
conditioning systems which may be required for data processing or computer
equipment or other special equipment or machinery installed by Tenant.

 

(B)                               Heat and air-conditioning at such temperatures
and in such amounts as are standard for Comparable Buildings from 8:00 a.m.
until 6:00 p.m. Monday through Friday and 8:00 a.m. until 1:00 p.m. on Saturday,
except on Holidays (“Business Hours”).  “Holidays” shall mean New Year’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the day after
Thanksgiving Day, and Christmas Day.  Landlord’s current rate for providing
after-hours heating is $105 per zone per hour, for after-hours cooling is $134
per zone per hour, plus (in both instances) a start-up fee of $26.50, which
rates remain subject to change from time to time.  Landlord shall not be
responsible for inadequate air-conditioning or ventilation to the extent the
same occurs because Tenant’s use of power exceeds seven (7) watts per square
foot without providing adequate air-conditioning and ventilation therefor or if
the number of individuals exceeds one (1) individual per one hundred fifty (150)
rentable square feet.

 

(C)                               Water for drinking, lavatory and toilet
purposes at those points of supply provided for nonexclusive general use of
other tenants at the Property.

 

(D)                               Customary office cleaning and trash removal
service Monday through Friday in and about the Premises, in a manner consistent
with janitorial services at other Comparable Buildings in downtown
Chicago, Illinois.  Nightly janitorial service shall not be provided before
5:00 p.m.

 

(E)                                Operatorless passenger elevator service and
freight elevator service (subject to scheduling by Landlord) in common with
Landlord and other tenants and their contractors, agents and visitors.  At least
two (2) passenger elevators per bank serving the Premises shall be subject to
call at all times. Landlord shall use commercially reasonable efforts to
minimize any interruption in elevator service.

 

11

--------------------------------------------------------------------------------


 

(F)                                 If reasonable and feasible, Landlord shall
seek to provide extra utilities or services requested by Tenant provided the
request does not involve modifications or additions to existing Systems and
Equipment.  Without limitation, if available Landlord shall make chilled water
available to a point on each floor of the Building for Tenant’s supplemental
chilled water cooling needs. If Tenant uses such supplemental chilled water,
Tenant shall pay Landlord’s standard rates for such chilled water based on
Tenant’s usage or other reasonable method of cost allocation determined by
Landlord.  Tenant shall pay for extra utilities or services at rates set by
Landlord in its reasonable discretion.  Payment shall be due at the same time as
Base Rent or, if billed separately, shall be due within thirty (30) days after
billing.  If Tenant shall fail to make any payment for additional services,
Landlord may, in addition to all other remedies available to Landlord,
discontinue the additional services after thirty (30) days’ prior written notice
to Tenant.  Landlord may install and operate meters or any other reasonable
system for monitoring or estimating any services or utilities used by Tenant in
excess of those required to be provided by Landlord under this
Article (including a system for Landlord’s engineer to reasonably estimate any
such excess usage).  If such system indicates such excess services or utilities,
Tenant shall pay Landlord’s reasonable charges for installing and operating such
system and any supplementary air-conditioning, ventilation, heat, electrical or
other systems or equipment (or adjustments or modifications to the existing
Systems and Equipment), and Landlord’s reasonable charges for such amount of
excess services or utilities used by Tenant.  Landlord may impose a reasonable
charge for any utilities and services, including, without limitation, air
conditioning, electricity, and water, provided by Landlord by reason of: 
(i) any use of the Premises at any time other than the hours set forth above;
(ii) any utilities or services beyond what Landlord agrees herein to furnish; or
(iii) special electrical, cooling and ventilating needs created by Tenant’s
telephone equipment, computer, electronic data processing equipment, copying
equipment and other such equipment or uses in excess of normal office use.

 

(G)                               Electricity used by Tenant in the Premises
shall be paid by Tenant by a separate charge billed by the applicable utility
company and payable directly by Tenant.  If the Premises are not separately
metered for electricity, Tenant shall install a separate meter as part of
Tenant’s initial build out Work in accordance with Exhibit B and the
Construction Allowance may be used to pay for the meter.  Electrical service to
the Premises may be furnished by one or more companies providing electrical
generation, transmission and distribution services, and the cost of electricity
may consist of several different components or separate charges for such
services, such as generation, distribution and stranded cost charges.  Landlord
shall have the exclusive right (i) to choose the company or companies to provide
electrical service to the Property and the Premises, (ii) to aggregate the
electrical service for the Property and the Premises with other buildings or
properties, (iii) to purchase electrical service through an agent, broker or
buyer’s group, and (iv) to change the electrical service provider or manner of
purchasing electrical service from time to time.

 

(H)                              Landlord shall use reasonable efforts to
restore any service required of it that becomes unavailable; however, such
unavailability shall not render Landlord liable for any damages caused thereby,
be a constructive eviction of Tenant, constitute a breach of any implied
warranty, or, except as provided in the next sentence, entitle Tenant to any
abatement of Tenant’s obligations hereunder.  If, however, Tenant is prevented
from using (i) all of the Premises or (ii) all of the Premises located on a
particular floor of the Building because of the unavailability of any service to
be provided by Landlord hereunder or lack of elevator access to the Premises for
a period of five (5) consecutive business days following Landlord’s receipt from
Tenant of a written notice regarding such unavailability and such unavailability
was not caused by or through Tenant or a governmental directive, then Tenant
shall, as its exclusive remedy be entitled to a reasonable abatement of Rent (in
proportion to the square footage of the Premises unable to be used due to such
interruption of service) for each consecutive day (after such five (5) business
day period) that Tenant is so prevented from using all of the Premises or all of
the Premises located on a particular floor of the Building.  Landlord in no
event shall be liable for damages by reason of loss of profits, business
interruption or other consequential damages.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 6

 

Alterations and Liens

 

Tenant shall not make any additions, changes, alterations or improvements
(“Alterations”) outside the Premises without the prior written consent of
Landlord; provided, that if another Section of this Lease addresses the specific
Alteration outside the Premises at issue, then that specific section of the
Lease shall control the performance of such Alteration and Tenant shall not be
required to obtain the consent of Landlord with respect thereto pursuant to this
Article 6 (except to the extent such other Section of this Lease contemplates
that Landlord will have the right to consent to the same).  After the initial
Work provided for in Exhibit B attached hereto, Tenant shall not make any
Alterations within the Premises without the prior written consent of Landlord,
which shall not be unreasonably withheld, conditioned or delayed; provided that:
(1) Tenant may, without the necessity of Landlord’s prior consent, perform any
Alterations which do not affect the structure of the Building or the Systems and
Equipment, provided that such Alterations (in either case, “Non Consent
Alterations”): (a) are decorative in nature, including painting and carpeting,
regardless of the cost thereof, or (b) cost One Hundred Thousand Dollars
($100,000) or less in any project or series of related projects; and (2) Tenant
shall provide Landlord with prior notice (which may be made by telephone or
email to the office of the Building) of any such Non-Consent Alterations if
Tenant will employ third-party contractors or subcontractors in connection
therewith.  Notwithstanding anything to the contrary contained herein, the term
“Alterations” shall not include the installation, relocation or removal of
personal property, furniture, fixtures, moveable equipment, wiring or cabling in
the Premises by or on behalf of Tenant, and Tenant shall not be required to
obtain the consent of (or provide notice to) Landlord with respect thereto
(except as provided in Article 25 below with respect to the Lines described
therein).  In connection with any Alterations proposed by Tenant which are not
Non-Consent Alterations and therefore require Landlord’s consent hereunder
(“Consent Alterations”), Landlord may impose reasonable requirements as a
condition of such consent including the submission of plans and specifications
for Landlord’s prior written approval, obtaining necessary permits, obtaining
insurance required hereunder, reasonable prior approval of contractors and
subcontractors, delivery of contractor and subcontractor lien waivers (in
customary form) as work proceeds, affidavits listing all contractors,
subcontractors and suppliers (in customary form), use of union labor (if the
Building uses union labor), information acceptable to Landlord in Landlord’s
reasonable discretion demonstrating that the Alterations will not adversely
affect the Systems and Equipment or the structure of the Property, and
reasonable requirements as to the manner and times in which such Alterations
shall be done if the Alterations will impact other tenants or occupants, Systems
and Equipment or Common Areas in any material respect. Landlord shall deliver
notice of its consent or withholding of consent in connection with any Consent
Alterations proposed by Tenant within 20 days after Landlord receives notice of
the same from Tenant together with all supporting information reasonably
requested by Landlord (which notice of Landlord shall, in the case of a
withholding of consent, contain a description of the reasons for Landlord’s
withholding of consent), it being agreed that if Landlord fails to deliver any
such notice within such 20 day period, Tenant may deliver a second written
notice to Landlord advising of such failure, and if Landlord thereafter fails to
deliver notice of its consent or withholding of consent within five (5) days of
Landlord’s receipt of such second notice (which consent may be withheld if
Landlord is waiting for additional information from Tenant pertaining to such
Consent Alterations), Landlord shall be conclusively deemed to have consented to
the proposed Consent Alterations.  Landlord shall advise Tenant in writing at
the time of Landlord’s approval of any Consent Alteration whether or not Tenant
will be required to remove such Consent Alteration at the end of the Term of the
Lease.  All Alterations performed by Tenant shall be performed in a good and
workmanlike manner and all materials used shall be comparable to or better than
those in the Premises and Property.  In the event Tenant requests Landlord to
perform any Alterations, Landlord may charge Building standard fees (i.e., those
fees charged to substantially all of the tenants in the Building from time to
time) for same.  Regardless of who performs Alterations, Tenant shall reimburse
Landlord for Landlord’s actual cost of

 

13

--------------------------------------------------------------------------------

 

retaining a third party engineer or other third party consultant to review
Tenant’s plans and specifications for any Consent Alterations and, if Tenant
proposes to perform any Alterations outside of normal Building hours, Tenant
shall pay Landlord Landlord’s Building standard charges for operation of the
Building’s loading docks and/or freight elevator (if necessary in connection
therewith).  Consent or supervision by Landlord shall not be deemed a warranty
as to the adequacy of the design, workmanship or quality of materials of any
Alterations by Tenant, and Landlord hereby expressly disclaims any
responsibility or liability for the same.  Landlord shall under no circumstances
have any obligation to repair, maintain or replace any Alterations made by or on
behalf of Tenant.  Notwithstanding anything to the contrary in the foregoing,
the terms of this paragraph shall govern the performance, construction and
installation of any Alterations constructed by Tenant after the completion of
the Work described in Exhibit B only, and shall not (except as expressly set
forth in Exhibit B) apply to the performance, construction or installation of
the Work (it being acknowledged that Exhibit B addresses and governs such
performance, construction and installation of the Work).  Regardless of whether
Landlord’s consent is required, anytime Tenant engages a contractor to perform
work at the Property, all Tenant’s contractors shall be required to follow
Landlord’s reasonable rules and regulations for construction in the Building of
which Tenant has received prior written notice and Landlord may require that,
prior to performing any work in the Building, each contractor execute a copy of
Landlord’s rules to evidence such contractor’s agreement to so comply.

 

Tenant shall keep the Property and Premises free from any mechanic’s,
materialman’s or similar liens or other such encumbrances in connection with any
Tenant Work on or respecting the Premises not performed by or at the request of
Landlord, and shall indemnify and hold Landlord harmless from and against any
claims, liabilities,  judgments, or costs (including reasonable attorneys’ fees)
arising out of the same or in connection therewith.  Tenant shall remove any
such lien or encumbrance by bond, or provide a title insurance endorsement (or
other security) or otherwise within thirty (30) days after written notice by
Landlord, and if Tenant shall fail to do so, Landlord may pay the amount
necessary to remove such lien or encumbrance, without being responsible for
investigating the validity thereof.  The amount so paid shall be deemed
additional Rent under this Lease payable upon demand, without limitation as to
other remedies available to Landlord under this Lease.  Nothing contained in
this Lease shall authorize Tenant to do any act which shall subject Landlord’s
title to the Property or Premises to any lien or encumbrance whether claimed by
operation of law or express or implied contract.  Any claim to a lien or
encumbrance upon the Property or Premises arising in connection with any Tenant
Work on or respecting the Premises not performed by or at the request of
Landlord shall be null and void, or at Landlord’s option shall attach only
against Tenant’s interest in the Premises and shall in all respects be
subordinate to Landlord’s title to the Property and Premises.

 

All contractors and subcontractors shall be required to procure and maintain
insurance against such risks, in such amounts, and with companies with such
ratings as Landlord may reasonably require.  Certificates of such insurance,
with paid receipts therefor, must be received by Landlord before any work is
commenced.  All contracts between Tenant and a contractor must explicitly
require the contractor to (a) name Landlord and Landlord’s agents as additional
insureds and (b) indemnify and hold harmless Landlord and Landlord’s agents.

 

ARTICLE 7

 

Repairs

 

Except for customary cleaning and trash removal provided by Landlord under
Article 5 and damage covered under Article 8, Tenant shall keep the Premises in
good condition, working order and repair (including without limitation, carpet,
wall-covering, doors, plumbing (from the vertical point of connection for
distribution to the Premises, including the tap in to the vertical riser) and
other fixtures,

 

14

--------------------------------------------------------------------------------


 

equipment, alterations and improvements whether installed by Landlord or
Tenant).  Tenant shall be responsible for repair and maintenance of restrooms on
any full floors leased by Tenant; Landlord shall be responsible for restroom
repair and maintenance on multi-tenant floors except for repair and maintenance
the need for which is caused by Tenant or its employees, agents, contractors, or
visitors.  In the event that any repairs, maintenance or replacements are
required, Tenant shall promptly arrange for the same either through (a) Landlord
for such reasonable charges as Landlord may from time to time establish, or
(b) contractors that Landlord generally uses at the Property, or (c) other
contractors approved in writing in advance by Landlord (which consent shall not
be unreasonably withheld, conditioned or delayed).  If Tenant does not make such
arrangements and such failure continues for fifteen (15) days after written
notice from Landlord, Landlord may, but need not, make such repairs, maintenance
and replacements, and the costs paid or incurred by Landlord therefor shall be
reimbursed by Tenant promptly after request by Landlord.  Except to the extent
caused by the negligence or willful misconduct of Landlord, Tenant shall
indemnify Landlord and pay for any repairs, maintenance and replacements to
areas of the Property outside the Premises, caused as a result of moving any
furniture, fixtures, or other property to or from the Premises, or by Tenant or
its employees, agents, contractors, or visitors (notwithstanding anything to the
contrary contained in this Lease).  Except as provided in the preceding
sentence, or for damage covered under Article 8, Landlord shall keep the
Building structure and Common Areas of the Property and the Systems and
Equipment in good condition, working order and repair (the cost of which may be
included in Operating Expenses, to the extent permitted under Article 3 hereof).

 

ARTICLE 8

 

Casualty Damage

 

Subject to Article 6 and the remainder of this Article 8, Landlord shall use
available insurance proceeds to restore the Premises or any Common Areas of the
Property providing access thereto which are damaged by fire or other casualty
during the Term.  Such restoration shall be to substantially the condition prior
to the casualty, except for modifications required by zoning and building codes
and other Laws or by any Holder, any other modifications to the Common Areas
deemed desirable by Landlord (provided access to the Premises is not materially
impaired), and except that Landlord shall not be required to repair or replace
any of Tenant’s furniture, furnishings, fixtures or equipment, or any
Alterations, or tenant improvements.  Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof.  However,
Landlord shall allow Tenant a proportionate abatement of Base Rent and
Additional Rent during the time and to the extent the Premises are unfit for
occupancy for the purposes permitted under this Lease and not occupied by Tenant
as a result thereof, commencing on the date of such destruction or damage and
ending with:  (i) the completion by Landlord of such work or repair and/or
restoration as Landlord is obligated to do; and (ii) the expiration of a period
of one hundred twenty (120) days thereafter to enable Tenant to perform
alterations and improvements and refixture the Premises and reopen for business,
but said one hundred twenty (120) day period shall be deemed to have ended if
Tenant shall reopen for business prior to the expiration thereof. 
Notwithstanding the foregoing, Landlord may terminate this Lease by giving
Tenant written notice of  termination within sixty (60) days after the date of
damage (such termination notice to include a termination date providing at least
ninety (90) days for Tenant to vacate the Premises), if the Property shall be
damaged by fire or other casualty such that:  (a) an independent architect or
general contractor selected by Landlord estimates that Landlord’s repairs to the
Premises and access thereto cannot reasonably be completed within two hundred
seventy (270) days after the casualty without the payment of overtime or other
premiums, (b) more than twenty-five percent (25%) of the Premises is affected by
the damage and fewer than twelve (12) months remain in the Term (unless Tenant
exercises an available renewal option), or (c) any Holder shall require that the
insurance proceeds or any portion thereof be used to retire the Mortgage debt,
or, (d) Landlord is maintaining the insurance required to be carried by Landlord
pursuant to Section 9(D) of this Lease, but

 

15

--------------------------------------------------------------------------------


 

the damage is not fully covered by Landlord’s insurance policies (excluding the
deductible).  If Landlord does not elect to terminate the Lease as provided
above, Landlord shall send Tenant a written estimate, from an independent
architect or general contractor selected by Landlord, of the amount of time
reasonably required to repair and restore the Premises and access thereto, as
the case may be (“Completion Estimate”“). Tenant may terminate this Lease by
giving Landlord written notice of termination within sixty (60) days after
Tenant’s receipt of the Completion Estimate (such termination notice to include
a termination date providing not more than ninety (90) days for Tenant to vacate
the Premises), if the Property shall be damaged by fire or other casualty such
that:  (a) the Completion Estimate estimates that Landlord’s repairs to the
Premises and access thereto cannot reasonably be completed within two hundred
seventy (270) days after the casualty without the payment of overtime or other
premiums, or (b) more than twenty-five percent (25%) of the Premises is affected
by the damage and fewer than twelve (12) months remain in the Term. 
Furthermore, if neither Landlord nor Tenant terminates this Lease as provided
above and Landlord undertakes but fails to substantially complete Landlord’s
restoration of the Premises and access thereto within two hundred seventy (270)
days after the casualty (“270 Day Period,” provided, however that such 270 Day
Period may be extended up to three hundred sixty-five (365) days after the
casualty if Landlord is actively, diligently and continuously restoring the
Premises and access thereto, as the case may be (such 365 day period not being
subject to extension as a result of Force Majeure Delays) (the “Outside
Completion Date”“), Tenant may terminate this Lease by giving Landlord written
notice of termination at any time after the Outside Completion Date but prior to
such substantial completion (such termination notice to include a termination
date providing not more than thirty (30) days for Tenant to vacate the
Premises).  Tenant agrees that Landlord’s obligation to restore, the abatement
of Rent and the termination options provided herein, shall be Tenant’s sole
recourse in the event of such damage, and waives any other rights Tenant may
have under any applicable Law to terminate the Lease by reason of damage to the
Premises or Property.  Tenant acknowledges that this Article represents the
entire agreement between the parties respecting casualty damage to the Premises
or the Property.

 

ARTICLE 9

 

Insurance, Subrogation, and Waiver of Claims

 

(A)                               Tenant shall not conduct or permit to be
conducted any activity, or place or permit to be placed any equipment or other
item in or about the Premises, the Building or the Property, which will in any
way materially increase the rate of property insurance or other insurance on the
Property.  If any increase in the rate of property or other insurance is due to
any activity, equipment or other item of Tenant, then (whether or not Landlord
has consented to such activity, equipment or other item) Tenant shall pay as
additional rent due hereunder the amount of such increase.  The statement of any
applicable insurance company or insurance rating organization (or other
organization exercising similar functions in connection with the prevention of
fire or the correction of hazardous conditions) that an increase is due to any
such activity, equipment or other item shall be conclusive evidence thereof.

 

(B)                               Throughout the Term, Tenant shall obtain and
maintain the following insurance coverages written with companies with an A.M.
Best A-,VIII or better rating and S&P rating of at least A-:

 

(i)                                     Commercial General Liability (“CGL”)
insurance (written on an occurrence basis) with limits not less than One Million
Dollars ($1,000,000) combined single limit per occurrence, Two Million Dollar
($2,000,000) annual general aggregate (on a per location basis), Two Million
Dollars ($2,000,000) products/completed operations aggregate, One Million
Dollars ($1,000,000) personal and advertising injury liability, Fifty Thousand
Dollars ($50,000) fire damage legal liability.  CGL insurance shall be written
on a current ISO occurrence form (or a

 

16

--------------------------------------------------------------------------------


 

substitute form providing equivalent or broader coverage) and shall cover
liability arising from Premises, operations, independent contractors,
products-completed operations, personal injury, advertising injury and liability
assumed under an insured contract.

 

(ii)                                  Workers Compensation insurance as required
by the applicable state law, and Employers Liability insurance with limits not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease policy limit, and One Million Dollars ($1,000,000)
disease each employee.

 

(iii)                               Commercial Auto Liability insurance (if
applicable) covering automobiles owned, hired or used by Tenant in carrying on
its business with limits not less than One Million Dollars ($1,000,000) combined
single limit for each accident.

 

(iv)                              Umbrella/Excess Insurance coverage on a follow
form basis in excess of the CGL, Employers Liability and Commercial Auto Policy
with limits not less than Five Million Dollars ($5,000,000) per occurrence and
Five Million Dollars ($5,000,000) annual aggregate.

 

(v)                                 Special Form Property Insurance covering
Tenant’s property, furniture, furnishings, fixtures, improvements, and equipment
located at the Building.  If Tenant is responsible for any machinery, Tenant
shall maintain boiler and machinery insurance.

 

(vi)                              Business Interruption and Extra Expenses
insurance in amounts typically carried by prudent tenants engaged in similar
operations.  Such insurance shall reimburse Tenant for direct and indirect loss
of earnings and extra expense attributable to all perils insured against. 
Tenant may choose to self-insure or retain this risk. However, in no event shall
Landlord be liable for any business interruption or other consequential loss
sustained by Tenant, whether or not this risk is insured.

 

(vii)                           Builder’s Risk (or Building Constructions)
insurance during the course of construction of any Alteration, including during
the performance of Tenant’s Work and until completion thereof.  Such insurance
shall be on a form covering Landlord, Landlord’s architects, Landlord’s
contractor or subcontractors, Tenant and Tenant’s contractors, as their interest
may appear, against loss or damage by fire, vandalism, and malicious mischief
and other such risks as are customarily covered by the so-called “broad form
extended coverage endorsement” upon all Alterations or Tenant’s Work in place
and all materials stored at the Premises, and all materials, equipment, supplies
and temporary structures of all kinds incident to Alterations or Tenant’s Work
and builder’s machinery, tools and equipment, all while forming a part of, or on
the Premises, or when adjacent thereto, while on drives, sidewalks, streets or
alleys, all on a completed value basis for the full insurable value at all
times.  Said Builder’s Risk Insurance shall contain an express waiver of any
right of subrogation by the insurer against Landlord, its agents, employees and
contractors.

 

(C)                               Landlord and Landlord’s agents shall be
endorsed on each policy as additional insureds as it pertains to the CGL,
Umbrella, and Auto policy, and coverage shall be primary and noncontributory. 
Landlord shall be a loss payee on the Property policy in respect of Tenant’s
improvements installed or paid for by Landlord.  All insurance shall (1) contain
an endorsement that such policy shall remain in full force and effect
notwithstanding that the insured may have waived its right of action against any
party prior to the occurrence of a loss (Tenant hereby waiving its right of
action and recovery against and releasing Landlord and Landlord’s agents,
employees, contractors, invitees, successors and assigns from any and all
liabilities, claims and losses for which they may otherwise be liable to the
extent Tenant is covered by insurance carried or required to be carried under
this Lease; for purposes hereof, any

 

17

--------------------------------------------------------------------------------


 

deductibles under Tenant’s insurance policies shall be deemed to be “covered” by
such insurance policy as of there were no deductible, except if the underlying
loss is caused by Landlord’s negligence or willful misconduct and provided that
Landlord shall not be responsible for any deductible in excess of $250,000);
(2) provide that the insurer thereunder waives all right of recovery by way of
subrogation against Landlord and Landlord’s representatives in connection with
any loss or damage covered by such policy (and Tenant shall provide evidence of
such waiver); and (3) be acceptable in form and content to Landlord.  Tenant
shall cause its insurance carrier to provide Landlord with 30 days advance
notice (10 days for non-payment of premium) of any cancellation, failure to
renew, reduction of amount of insurance or material change in Tenant’s insurance
coverage if it is reasonable and customary for an office tenant in the
Building’s submarket to obtain such an undertaking from its insurance carrier. 
In the event Tenant’s insurance carrier will not agree to provide Landlord
advance notice as aforesaid, then Tenant shall give Landlord notice of
cancellation, failure to renew, reduction of amount of insurance, or material
change of Tenant’s insurance coverage no later than two (2) business days after
Tenant learns of such cancellation, failure to renew, reduction of amount of
insurance, or material change of coverage.  Tenant shall be responsible for any
deductible or self-insured retention contained within its insurance programs. 
Landlord reserves the right from time to time to reasonably require higher
minimum amounts or different types of insurance provided that landlords of
Comparable Buildings have similar requirements.  Tenant shall deliver an ACORD
25 certificate or its equivalent with respect to all liability and personal
property insurance and an ACORD 28 certificate or its equivalent with respect to
all commercial property insurance and receipts evidencing payment therefor (and,
upon request, copies of all required insurance policies, including endorsements
and declarations, provided that Landlord shall not require copies of policies so
long as Tenant is Standard Parking Corporation or a Permitted Transferee) to
Landlord on or before the Commencement Date and at least annually thereafter. 
If Tenant fails to provide evidence of insurance required to be provided by
Tenant hereunder, prior to commencement of the Lease Term and thereafter within
thirty (30) days following Landlord’s request during the Term (and in any event
within thirty (30) days prior to the expiration date of any such coverage, any
other cure or grace period provided in this Lease not being applicable hereto),
Landlord shall be authorized (but not required) after ten (10) days’ prior
notice to procure such coverage in the amount stated with all costs thereof to
be chargeable to Tenant and payable as additional rent upon written invoice
therefor.

 

(D)                               Landlord agrees to carry and maintain special
form property insurance (with replacement cost coverage) covering the Building
and Landlord’s property therein in the amount of the full replacement cost of
the Building and Landlord’s property therein (less deductible).  Notwithstanding
anything to the contrary set forth in this Lease,  Landlord hereby waives its
right of recovery against Tenant and releases Tenant from any and all
liabilities, claims and losses for which Tenant may otherwise be liable to the
extent Landlord receives proceeds from its property insurance therefor (or would
have if Landlord had carried the insurance required to be carried hereunder). 
For purposes hereof, any deductibles under Landlord’s insurance policies shall
be deemed to be “covered” by such insurance policies as if there were no
deductible, except if the underlying loss is caused by Tenant’s negligence or
willful misconduct and provided that Tenant shall not be responsible for any
deductible in excess of $250,000.  Landlord shall secure a waiver of subrogation
endorsement from its insurance carrier.  Landlord also agrees to carry and
maintain commercial general liability insurance in limits it reasonably deems
appropriate (but in no event less than the limits required by Tenant pursuant to
Section 9(B)).  Landlord may elect to carry such other additional insurance or
higher limits as it reasonably deems appropriate.  Tenant acknowledges that
Landlord shall not carry insurance on, and shall not be responsible for damage
to, Tenant’s personal property or any Alterations (including Tenant’s Work), and
that Landlord shall not carry insurance against, or be responsible for any loss
suffered by Tenant due to, interruption of Tenant’s business.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 10

 

Condemnation

 

If (a) the whole or any material part of the Premises or the Property shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose; (b) any adjacent property or street shall
be so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of the whole or any
material part of the Premises or the Property, or (c) Landlord shall grant a
deed or other instrument in lieu of such taking by eminent domain or
condemnation, then Landlord shall have the option to terminate this Lease upon
ninety (90) days’ notice, provided such notice is given no later than one
hundred eighty (180) days after the date of such taking, condemnation,
reconfiguration, vacation, deed or other instrument.  Tenant shall have
reciprocal termination rights if the whole or any material part of the Premises
is permanently taken or if access to the Premises is permanently and materially
impaired.  Landlord shall be entitled to receive the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant’s Alterations (to
the extent paid for by Tenant and not from proceeds provided by Landlord),
Tenant’s personal property and of fixtures belonging to Tenant and removable by
Tenant upon expiration of the Term and for moving expenses (so long as such
claim does not diminish the award available to Landlord or any Holder, and such
claim is payable separately to Tenant).  All Rent shall be apportioned as of the
date of such termination, or the date of such taking, whichever shall first
occur.  Rent shall be proportionately abated if any part of the Premises shall
be taken and this Lease shall not be so terminated.

 

ARTICLE 11

 

Return of Possession

 

At the expiration or earlier termination of this Lease or Tenant’s right of
possession of the Premises, Tenant shall surrender possession of the Premises in
the condition required under Article 7, ordinary wear and tear, damage by fire
or other casualty excepted, and shall surrender all keys, any key cards, and any
parking stickers or cards, to Landlord, and advise Landlord as to the
combination of any locks or vaults then remaining in the Premises, and shall
remove all trade fixtures, furniture, equipment and personal property.  All
improvements, fixtures and other items in or upon the Premises (except trade
fixtures, furniture, equipment and personal property belonging to Tenant and
modular offices if Tenant so elects to utilize), whether installed by Tenant or
Landlord, shall be Landlord’s property and shall remain upon the Premises, all
without compensation, allowance or credit to Tenant.  However, if at the time of
Landlord’s approval of a Consent Alteration, Landlord advised Tenant in writing
that Tenant would be required to remove such Consent Alteration at the end of
the Term, then Tenant shall remove such Consent Alteration and restore the
Premises to the condition prior to the installation of such Consent Alteration;
provided Landlord shall not require removal of Tenant’s cabling or any Non
Consent Alteration.  Landlord shall advise Tenant in writing at the time of
Landlord’s approval of any Consent Alteration whether or not Tenant will be
required to remove such Consent Alteration at the end of the Term of the Lease. 
If Tenant shall fail to perform any repairs or restoration, or fail to remove
any items from the Premises or the Property required hereunder, Landlord may do
so, and Tenant shall pay Landlord the reasonable cost thereof upon demand.  Any
and all property that may be removed from the Premises or the Property by
Landlord pursuant to any provisions of this Lease or any Law, to which Tenant is
or may be entitled, may be handled, removed or stored in a commercial warehouse
or otherwise by Landlord at Tenant’s risk, cost or expense, and Landlord shall
in no event be responsible for the value, preservation or safekeeping thereof. 
Tenant shall pay to Landlord, upon demand, any and all reasonable expenses
incurred in any removal and all storage charges as long as the same is in
Landlord’s possession or under Landlord’s control.  Any property, which is not
removed from the Premises or which is not

 

19

--------------------------------------------------------------------------------


 

retaken from storage by Tenant within thirty (30) days after expiration or
earlier termination of this Lease or of Tenant’s right to possession of the
Premises, shall, at Landlord’s option, be conclusively presumed to have been
abandoned and thus to have been conveyed by Tenant to Landlord as if by bill of
sale without payment by Landlord.  Unless prohibited by applicable Law, Landlord
shall have a lien against such property for the costs incurred in removing and
storing the same.

 

ARTICLE 12

 

Holding Over

 

Unless Landlord expressly agrees otherwise in writing, if Tenant shall retain
possession of the Premises or any part thereof after expiration or earlier
termination of this Lease, Tenant shall pay Landlord one hundred fifty percent
(150%) of the amount of Rent then applicable (or the highest amount permitted by
Law, whichever shall be less) on a per month basis without reduction for partial
months during the first ninety (90) days of holdover and two hundred percent
(200%) of the amount of Rent then applicable (or the highest amount permitted by
Law, whichever shall be less) on a per month basis without reduction for partial
months thereafter.  In addition, Tenant shall be responsible for all
consequential damages sustained by Landlord on account of Tenant holding over
after a thirty (30) day initial grace period.  The foregoing provisions shall
not serve as permission for Tenant to hold over, nor serve to extend the Term
(although Tenant shall remain bound to comply with all provisions of this Lease
until Tenant vacates the Premises, and shall be subject to the provisions of
Article 11).  The provisions of this Article do not waive Landlord’s right of
re-entry or right to regain possession by actions at law or in equity or any
other rights hereunder, and any receipt of payment by Landlord shall not be
deemed a consent by Landlord to Tenant’s remaining in possession or be construed
as creating or renewing any lease or right of tenancy between Landlord and
Tenant.

 

ARTICLE 13

 

No Waiver

 

No provision of this Lease will be deemed waived by either party unless
expressly waived in writing signed by the waiving party.  No waiver shall be
implied by delay or any other act or omission of either party.  No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord’s consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord’s consent or
approval respecting any subsequent action.  Acceptance of Rent by Landlord shall
not constitute a waiver of any breach by Tenant of any term or provision of this
Lease.  No acceptance of a lesser amount than the Rent herein stipulated shall
be deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due.  The acceptance of Rent or of the performance of any other
term or provision from any Person other than Tenant, including any Transferee,
shall not constitute a waiver of Landlord’s right to approve any Transfer.

 

ARTICLE 14

 

Attorneys’ Fees and Jury Trial

 

In the event of any litigation between the parties, the prevailing party (as
determined by the arbiter of the litigation) shall be entitled to obtain, as
part of the judgment, all reasonable attorneys’ fees,

 

20

--------------------------------------------------------------------------------


 

costs and expenses incurred in connection with such litigation, except as may be
limited by applicable Law.  In the interest of obtaining a speedier and less
costly hearing of any dispute, the parties hereby each irrevocably waive the
right to trial by jury.

 

ARTICLE 15

 

Personal Property Taxes, Rent Taxes and Other Taxes

 

Tenant shall pay prior to delinquency all taxes, charges or other governmental
impositions assessed against or levied upon Tenant’s fixtures, furnishings,
equipment and personal property located in the Premises, and any Tenant Work to
the Premises which is deemed to be personal property by any governmental agency
or subdivision thereof.  Whenever possible, Landlord and Tenant shall cooperate
in furtherance of causing all such items to be assessed and billed separately
from the property of Landlord.  In the event any such items shall be assessed
and billed with the property of Landlord, Tenant shall pay Landlord its share of
such taxes, charges or other governmental impositions within thirty (30) days
after Landlord delivers a statement and a copy of the assessment or other
documentation showing the amount of such impositions applicable to Tenant’s
property.  Tenant shall pay any rent tax or sales tax, service tax, transfer tax
or value added tax, or any other applicable tax on Rent or services provided
herein or otherwise respecting this Lease (except to the extent excluded in
“Taxes” above). Any amounts payable by Tenant under this Article 15 shall not be
in duplication of any payments required to be made by Tenant on account of
Additional Rent.

 

ARTICLE 16

 

Subordination, Attornment and Mortgagee Protection

 

This Lease is subject and subordinate to (i) all Mortgages now or hereafter
placed upon the Property, and (ii) all other encumbrances and matters of public
record applicable to the Property, provided such encumbrances and matters of
public record are consistent with and do not interfere in any material respect
with the rights of Tenant under this Lease, and further provided that, subject
to the remainder of this Article 16 (including, without limitation, subsections
(i) — (v) below), a foreclosing lender agrees not to disturb Tenant’s possession
and occupancy of the Premises under this Lease so long as Tenant is not in
Default.  Notwithstanding anything to the contrary contained herein, the
subordination of this Lease, the rights of Tenant in this Lease, and Tenant’s
interest and estate in the Property, to Landlord’s existing Mortgage is
expressly conditioned upon Tenant and the Holder of Landlord’s existing
Mortgage, Metropolitan Life Insurance Company (“MetLife”), entering into a
subordination, non-disturbance and attornment agreement (“SNDA”) on an agreeable
form as evidenced by the parties’ signatures thereon.  If any foreclosure
proceedings are initiated by any Holder, in the event of a non-judicial
foreclosure, or a deed in lieu is granted (or if any ground lease is
terminated), Tenant agrees to attorn and pay Rent to any Holder which is a
successor to Landlord hereunder or a purchaser at a foreclosure sale and to
execute and deliver any instruments necessary or appropriate to evidence or
effectuate such attornment (provided such Holder or purchaser shall agree to
accept this Lease and not disturb Tenant’s occupancy, so long as Tenant does not
default and fail to cure within the time permitted hereunder).  However, in the
event of attornment, no Holder shall be:  (i) liable for any act or omission of
a prior landlord (including Landlord), or subject to any offsets or defenses
that Tenant might have against any prior landlord (including Landlord), except
to the extent that (A) such act or omission relates to the physical condition of
the Premises and is not personal to Landlord, (B) such act or omission is a
non-monetary default under the Lease of which Lender was given prior written
notice, (C) such default is continuing after Holder takes legal title to the
Premises or the Property, (D) such default is susceptible to cure by Holder, and
(E) Holder is given a reasonable opportunity to cure such default after Holder
has acquired legal title to the Property; provided, however, that in such event
Holder’s liability shall be determined as if such default

 

21

--------------------------------------------------------------------------------


 

had first arisen on the day Holder acquired legal title to the Premises and
provided further that nothing in this provision shall be construed to impose any
personal liability on Holder or any liability for consequential or punitive
damages by reason of any such default or require Holder to complete any tenant
improvements for the Premises; (ii) liable for any security deposit not actually
received by such Holder or bound by any prepaid Rent paid more than thirty (30)
days before the date such Rent was first due and payable, (iii) bound by any
future modification of this Lease not consented to by such Holder (other than
amendments made to confirm Tenant’s exercise of an option expressly granted by
this Lease, such as Tenant’s right of first offer or an Extension Option);
(iv) be bound by any covenant to undertake or complete any improvement to the
Property or the Premises, or to reimburse or pay Tenant for the cost of any such
improvement; or (v) be required to abide by any provisions for the diminution or
abatement of rent.  “Holder” shall mean the holder of any Mortgage at the time
in question, and where such Mortgage is a ground lease, such term shall refer to
the ground lessor. “Mortgage” shall mean all mortgages, deeds of trust, ground
leases and other such encumbrances now or hereafter placed upon the Property or
any part thereof and all renewals, modifications, consolidations, replacements
or extensions thereof.  Any Holder  may elect to make this Lease prior to the
lien of its Mortgage, by written notice to Tenant, and if the Holder of any
prior Mortgage shall require, this Lease shall be prior to any subordinate
Mortgage.  Tenant shall execute such documentation as Landlord may reasonably
request from time to time, in order to confirm the matters set forth in this
Article in recordable form.  In the event of any default on the part of
Landlord, arising out of or accruing under the Lease, whereby the validity or
the continued existence of the Lease might be impaired or terminated by Tenant,
or Tenant might have a claim for partial or total eviction, Tenant shall not
pursue any of its rights with respect to such default or claim, and no notice of
termination of the Lease as a result of such default shall be effective, unless
and until Tenant has given written notice of such default or claim to the
applicable Holder (but not later than the time that Tenant notifies Landlord of
such default or claim) and granted to such Holder a reasonable time, which shall
not be less than the greater of (i) the period of time granted to Landlord under
the Lease, or (ii) thirty (30) days, after the giving of such notice by Tenant
to such Holder, to cure or to undertake the elimination of the basis for such
default or claim, after the time when Landlord shall have become entitled under
the Lease to cure the cause of such default or claim; it being expressly
understood that (a) if such default or claim cannot reasonably be cured within
such cure period, such Holder shall have such additional period of time to cure
same as it reasonably determines is necessary, so long as it continues to pursue
such cure with reasonable diligence, and (b) such Holder’s right to cure any
such default or claim shall not be deemed to create any obligation for such
Holder to cure or to undertake the elimination of any such default or claim.

 

In the event of a conflict between the terms of a SNDA and the terms of this
Lease, as between Tenant and the lender who executed such SNDA the SNDA shall
control.

 

MetLife and its successors shall not be required to honor Tenant’s offset rights
under Section 16 of Exhibit B attached to this Lease.  However, notwithstanding
anything to the contrary set forth above in this Article 16, future Holders of
Mortgage debt on the Property shall be required to honor Tenant’s offset rights
under Section 16 of Exhibit B attached to this Lease.

 

ARTICLE 17

 

Estoppel Certificate

 

Tenant shall from time to time (but not more than 3 times per calendar year),
within ten (10) days after written request from Landlord, execute, acknowledge
and deliver a certificate affirming that, except as otherwise expressly stated
in the certificate, (A) this Lease is unmodified and in full force and effect;
(B) to Tenant’s knowledge, Landlord is not in default hereunder; (C) Tenant is
in possession of the Premises; (D) to Tenant’s actual knowledge, Tenant has no
off-sets or defenses to the performance of its

 

22

--------------------------------------------------------------------------------


 

obligations under this Lease; (E) that the Premises have been completed in
accordance with the terms, covenants and conditions hereof or the Workletter,
that Tenant has accepted the Premises and the condition thereof and of all
improvements thereto and has no claims against Landlord with respect thereto;
and (F) certifying such other matters as Landlord may reasonably request, or as
may be requested by Landlord’s current or prospective Holders, insurance
carriers, auditors, rating agencies, and prospective purchasers.  If Tenant
shall fail to timely execute and return an estoppel certificate which has been
delivered to Tenant, Landlord shall send a second notice of such failure; if
Tenant fails to execute and return the estoppel certificate within five
(5) business days after such second notice, Tenant shall be deemed to have
agreed with the matters originally set forth therein.

 

Landlord shall from time to time but not more than twice per calendar year,
within fifteen (15) days after written request from Tenant, execute, acknowledge
and deliver a certificate affirming that, except as otherwise expressly stated
in the certificate, (A) this Lease is unmodified and in full force and effect;
and (B) to Landlord’s actual knowledge, Tenant is not in default hereunder.

 

ARTICLE 18

 

Assignment and Subletting

 

(A)                               Transfers.  Tenant shall not, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed (as further described below):  (i) assign,
mortgage, pledge, hypothecate, encumber, or permit any lien to attach to, or
otherwise transfer, this Lease or any interest hereunder, by operation of law or
otherwise, (ii) sublet the Premises or any part thereof, or (iii) permit the
occupancy of the Premises by any Person other than Tenant and its employees (all
of the foregoing are hereinafter sometimes referred to collectively as
“Transfers” and any Person to whom any Transfer is made or sought to be made is
hereinafter sometimes referred to as a “Transferee”).  If Tenant shall desire
Landlord’s consent to any Transfer, Tenant shall notify Landlord in writing,
which notice shall include:  (a) the proposed effective date (which shall not be
less than thirty (30) nor more than one hundred and eighty (180) days after
Tenant’s notice), (b) the portion of the Premises to be Transferred (herein
called the “Subject Space”), (c) the terms of the proposed Transfer and the
consideration therefor, the name and address of the proposed Transferee, and a
copy of all documentation pertaining to the proposed Transfer, and (d) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, and any other information to enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee’s business and proposed use of the Subject Space, and
such other information as Landlord may reasonably require.  If Landlord
reasonably requests additional information, Tenant’s notice will not be deemed
to have been received and Landlord may withhold consent to such Transfer until
Landlord receives and has a reasonable opportunity to review such additional
information.  Any Transfer made without complying with this Article shall, at
Landlord’s option, be null, void and of no effect, or shall constitute a Default
under this Lease.  Whether or not Landlord shall grant consent, Tenant shall pay
Landlord’s reasonable out-of-pocket legal fees, not to exceed Three Thousand
Dollars ($3,000.00).

 

(B)                               Approval.  Landlord will not unreasonably
withhold, condition or delay its consent to  any proposed Transfer of the
Subject Space to the Transferee on the terms specified in Tenant’s notice.  The
parties hereby agree that it shall be reasonable under this Lease and under any
applicable Law for Landlord to withhold consent to any proposed Transfer where
one or more of the following applies (without limitation as to other reasonable
grounds for withholding consent):  (i) the Transferee is of a character or
reputation or engaged in a business which is not consistent with the quality of
the Property, (ii) the Transferee intends to use the Subject Space for purposes
which are not permitted under the Lease, (iii) the Subject Space is not regular
in shape with appropriate means of ingress and egress suitable for normal
renting purposes, (iv) the Transferee is either a government (or agency or
instrumentality thereof)

 

23

--------------------------------------------------------------------------------

 

or an occupant of the Property (and in connection with an occupant of the
Property, Landlord has a comparable amount of space (i.e., in terms of rentable
area) available at the Building for leasing by such prospective tenant as that
which is the subject of the proposed assignment or subletting transaction),
(v) the proposed Transferee does not have a reasonable financial condition in
relation to the obligations to be assumed in connection with the Transfer,
(vi) Tenant has committed and failed to cure a Default at the time Tenant
requests consent to the Transfer, (vii) in the judgment of Landlord, such a
Transfer would violate any term, condition, covenant, or agreement of the
Landlord involving the Property or any other tenant’s lease within it;
(viii) the net effective rent payable by the Transferee (adjusted on a rentable
square foot basis) is less than ninety percent (90%) of the net effective rent
then being quoted by Landlord for new leases in the Building for comparable size
space for a comparable period and the proposed Transferee is an existing tenant
of the Building or in negotiation with Landlord to become a tenant of the
Building; (ix) the Transferee is Deloitte & Touche, Ernst & Young,
Pricewaterhouse Coopers or any of their corporate successors; or (x) in the
event the Premises are served by an elevator bank that also serves at least two
(2) floors of the premises leased to other Building tenant KPMG, the Transferee
is an accounting firm of any size.

 

(C)                               Transfer Premium.  If Landlord consents to a
sublease, Tenant shall pay Landlord fifty percent (50%) of any Transfer Premium
derived by Tenant from such sublease.  “Transfer Premium” shall mean all rent,
additional rent or other consideration paid by the sublessee in excess of the
Rent payable by Tenant under this Lease (on a monthly basis during the Term, and
on a per rentable square foot basis, if less than all of the Premises is
transferred), after deducting therefrom (on a monthly basis) the reasonable
expenses incurred by Tenant, amortized over the balance of the term of such
sublease, for any changes, alterations and improvements to the Premises, any
other economic concessions or services provided to the sublessee, and any
customary brokerage commissions paid in connection with the sublease if
acceptable written evidence of such expenditures is provided in advance to
Landlord.  The percentage of the Transfer Premium due Landlord hereunder shall
be paid within thirty (30) days after Tenant receives any Transfer Premium from
the Transferee.

 

(D)                               Recapture.  Intentionally deleted.

 

(E)                                Terms of Consent.  If Landlord consents to a
Transfer:  (a) any Transfer shall be made only if, and shall not be effective
until, the Transferee shall execute, acknowledge and deliver to Landlord an
agreement in form and substance reasonably satisfactory to Landlord whereby the
Transferee shall agree to be bound by and assume the obligations of this Lease
on the part of Tenant to be performed or observed, (b)  the terms, covenants and
conditions of this Lease, including among other things, Tenant’s (or any
Transferee’s) liability for the Subject Space, shall in no way be deemed to have
been waived or modified and the original named Tenant (and any Transferee, as
the case may be) shall remain fully liable for the payment of Rent and
Additional Rent and for the other obligations of this Lease on the part of
Tenant to be performed or observed, (c) such consent shall not be deemed consent
to any further Transfer by either Tenant or a Transferee, (d) no Transferee
shall succeed to any rights provided in this Lease or any amendment hereto to
extend the Term of this Lease, expand the Premises, or lease additional space,
any such rights being deemed personal to Tenant and Tenant’s Permitted
Transferees, (e) Tenant shall deliver to Landlord promptly after execution, an
original executed copy of all documentation pertaining to the Transfer in a form
reasonably acceptable to Landlord, and (f) Tenant shall furnish upon Landlord’s
request a complete statement, certified by an independent certified public
accountant, or Tenant’s chief financial officer, setting forth in detail the
computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer.  Landlord or its authorized representatives (provided such
authorized representatives are not compensated on a contingency fee basis or in
any other manner which is dependent upon the results of such audit (and Landlord
shall deliver the fee agreement or other similar evidence of such fee agreement
to Tenant upon request)) shall have the right at all reasonable times to audit
the books, records and papers of Tenant relating to any Transfer, and shall have
the right to make

 

24

--------------------------------------------------------------------------------


 

copies thereof.  If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall within thirty (30) days after demand pay the
deficiency, and if understated by more than five percent (5%), Tenant shall pay
Landlord’s costs of such audit.  Any sublease hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any sublease, Landlord shall have the right to:  (i) treat
such sublease as canceled and repossess the Subject Space by any lawful means,
or (ii) require that such subtenant attorn to and recognize Landlord as its
landlord under any such sublease.  If Tenant shall Default in the payment of
Rent and fail to cure within the time permitted for cure under Section 20(A),
Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such monetary Default is
cured.

 

(F)                                 Permitted Transfers.  Notwithstanding
Section 18(A), Tenant may Transfer all or part of its interest in this Lease or
all or part of the Premises (a “Permitted Transfer”) to the following types of
entities (a “Permitted Transferee”) without the written consent of Landlord:
(i) any Person which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with
Tenant (“control” meaning holding more than 50% of the voting interests) (an
“Affiliate”); (ii) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity in which or with
which Tenant, or its corporate successors or assigns, is merged or consolidated,
in accordance with applicable statutory provisions governing merger and
consolidation of business entities, so long as (a) Tenant’s obligations
hereunder are assumed by the entity surviving such merger or created by such
consolidation; and (b) the Tangible Net Worth of the surviving or created entity
is not less than the Tangible Net Worth of Tenant immediately prior to such
Transfer; or (iii) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity acquiring all or
substantially all of Tenant’s assets if such entity’s Tangible Net Worth after
such acquisition is not less than the Tangible Net Worth of Tenant immediately
prior to such acquisition. Tenant shall promptly notify Landlord of any such
Permitted Transfer.  Tenant shall remain liable for the performance of all of
the obligations of Tenant hereunder, or if Tenant no longer exists because of a
merger, consolidation, or acquisition, the surviving or acquiring entity shall
expressly assume in writing the obligations of Tenant hereunder.  Additionally,
the Permitted Transferee shall comply with all of the terms and conditions of
this Lease and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Building, Landlord or
other tenants of the Building.  No later than thirty (30) days after the
effective date of any Permitted Transfer, Tenant agrees to furnish Landlord with
(x) copies of the instrument effecting the Permitted Transfer, (y) documentation
establishing Tenant’s satisfaction of the requirements set forth above
applicable to any such Permitted Transfer, and (z) evidence of insurance as
required under this Lease with respect to the Permitted Transferee.  The
occurrence of a Permitted Transfer shall not waive Landlord’s rights as to any
subsequent Transfers. “Tangible Net Worth” means the excess of total assets over
total liabilities, in each case as determined in accordance with generally
accepted accounting principles consistently applied, excluding, however, from
the determination of total assets all assets which would be classified as
intangible assets under GAAP including goodwill, licenses, patents, trademarks,
trade names, copyrights, and franchises.  Any subsequent Transfer by a Permitted
Transferee shall be subject to the terms of this Article 18.

 

ARTICLE 19

 

Rights Reserved By Landlord

 

Except as expressly provided herein, Landlord reserves the right to control the
Property including, without limitation, the following rights:

 

25

--------------------------------------------------------------------------------


 

(A)                               Upon thirty (30) days’ prior written notice to
Tenant, to change the name or street address of the Building, provided, however,
that Landlord agrees to reimburse Tenant for Tenant’s actual costs of
replacement stationery, business cards and similar items rendered obsolete as a
result of such change at a cost to Landlord not to exceed $10,000; install and
maintain signs on the exterior and interior of the Property or any part thereof;
retain at all times, and use in appropriate instances, keys to all doors within
and into the Premises; grant to any Person the right to conduct any business or
render any service at the Property, whether or not it is the same or similar to
the use permitted Tenant by this Lease.

 

(B)                               To enter the Premises upon reasonable prior
notice (except in the event of emergency) at reasonable hours to show the
Premises to current and prospective mortgage lenders, ground lessors, insurers,
and prospective purchasers, tenants and brokers (and with respect to tenants and
leasing brokers, only during the last twelve (12) months of the Term or sooner
if Tenant Defaults or abandons the Premises).

 

(C)                               To temporarily limit or prevent access to the
Property or any part thereof, shut down elevator service, activate elevator
emergency controls, or otherwise take such action or preventative measures
deemed necessary by Landlord for the safety of tenants or other occupants of the
Property or the protection of the Property and other property located thereon or
therein, in case of fire, invasion, insurrection, riot, civil disorder, public
excitement or other dangerous condition, or threat thereof.

 

(D)                               To decorate and to make alterations, additions
and improvements, structural or otherwise, in or to the Property or any part
thereof, and to any adjacent building, structure, parking facility, land, street
or alley (including without limitation changes and reductions in corridors,
lobbies, parking facilities and other public areas and the installation of
kiosks, planters, sculptures, displays, escalators, mezzanines, and other
structures, facilities, amenities and features therein, and changes for the
purpose of connection with or entrance into or use of the Property in
conjunction with any adjoining or adjacent building or buildings, now existing
or hereafter constructed).  In connection with such matters, or with any other
repairs, maintenance, improvements or alterations, in or about the Property,
Landlord may erect scaffolding and other structures reasonably required, and
during such operations may, upon twenty-four (24) hours’ prior notice to Tenant
(sooner in the event of an emergency), enter upon the Premises at reasonable
hours and take into and upon or through the Premises, all materials required to
make such repairs, maintenance, alterations or improvements, and may temporarily
close public entry ways, other public areas, restrooms, stairways or corridors
and Tenant agrees to pay Landlord for overtime and similar expenses incurred if
such work is done other than during Business Hours at Tenant’s request;
provided, however, that Landlord agrees that coring, drilling and other
construction work which may create substantial noise and/or vibrations shall be
performed by Landlord before or after Business Hours, and not at Tenant’s
expense.

 

(E)                                Intentionally deleted.

 

(F)                                 To install, use and maintain in and through
the ceiling above the Premises or inside the walls of the Premises pipes,
conduits, wires, ducts or mechanical installations serving the Property but
without interference with any cabling, wiring or other equipment or property of
Tenant located in the Premises.  Tenant agrees that there shall be no
construction of partitions or other obstructions which might interfere with the
moving or the servicing of equipment of Landlord to or from the enclosures
containing such installations and Tenant further agrees that neither Tenant, nor
its servants, employees, agents, visitors, licensees, or contractors shall at
any time tamper with, adjust, or otherwise in any manner affect Landlord’s
mechanical installations.

 

26

--------------------------------------------------------------------------------


 

(G)                               To implement energy conservation measures
throughout the Building including, without limitation, reducing the number of
operating elevators during off peak hours, provided at least two (2) elevators
are available to serve the Premises.

 

(H)                              To approve the weight, size, and location of
safes or other heavy equipment or articles, which articles may be moved in,
about, or out of the Property or the Premises only at such times and in such
manner as Landlord shall reasonably direct, at Tenant’s sole risk and
responsibility.

 

(I)                                   To require Tenant to reasonably cooperate
with respect to occasional Building special events, such as lighting or shading
certain designated exterior windows throughout the Premises, in connection with
holidays, civic and sporting events

 

In connection with entering the Premises to exercise any of the foregoing
rights, Landlord shall:  provide twenty-four (24) hours’ advance written or oral
notice to Tenant’s on-site manager or other appropriate person (except in
emergencies, or for routine cleaning or other routine matters). In connection
with exercising any of its rights under this Article 19, Landlord shall take
reasonable steps to minimize any interference with Tenant’s business.  Exercise
of any of the foregoing rights shall not constitute a constructive eviction or
entitle Tenant to abatement of Rent, damages or other claims of any kind.

 

ARTICLE 20

 

Landlord’s Remedies

 

(A)                               Default.  The occurrence of any one or more of
the following events shall constitute a “Default” by Tenant, which if not cured
within any applicable time permitted for cure below, shall give rise to
Landlord’s remedies set forth in Paragraph (B), below:  (i) failure by Tenant to
make when due any payment of Rent, unless such failure is cured within five
(5) days after written notice from Landlord or Landlord’s agent to Tenant;
(ii) failure by Tenant to observe or perform any of the terms or conditions of
this Lease to be observed or performed by Tenant other than the payment of Rent,
or as provided below, unless such failure is cured within thirty (30) days after
written notice from Landlord or Landlord’s agent to Tenant, or such shorter
period expressly provided elsewhere in this Lease (provided, if the nature of
Tenant’s failure is such that more time is reasonably required in order to cure,
Tenant shall not be in Default if Tenant commences to cure within such period
and thereafter reasonably seeks to cure such failure to completion);
(iii) failure by Tenant to comply with the Rules, unless such failure is cured
within fifteen (15) days after notice; (iv) intentionally deleted;
(v) (a) making by Tenant of any general assignment for the benefit of creditors,
(b) filing by or against Tenant of a petition to have Tenant adjudged a bankrupt
or a petition for reorganization or arrangement under any Law relating to
bankruptcy (unless, in the case of a petition filed against Tenant, the same is
dismissed within sixty (60) days), (c) appointment of a trustee or receiver to
take possession of substantially all of Tenant’s assets located on the Premises
or of Tenant’s interest in this Lease, where possession is not restored to
Tenant within thirty (30) days, (d) attachment, execution or other judicial
seizure of substantially all of Tenant’s assets located on the Premises or of
Tenant’s interest in this Lease, (e) Tenant’s convening of a meeting of its
creditors or any class thereof for the purpose of effecting a moratorium upon or
composition of its debts, or (f) Tenant’s insolvency or admission of an
inability to pay its debts as they mature; or (vi) any material
misrepresentation herein, or material misrepresentation or omission in any
financial statements or other materials provided by Tenant in connection with
negotiating or entering this Lease or in connection with any Transfer under
Article 20.   Failure by Tenant to comply with the same term or condition of
this Lease on three (3) occasions during any twelve (12) month period shall
cause any failure to comply with such term or condition during the succeeding
twelve month period, at Landlord’s option, to constitute an incurable Default,
if Landlord has given Tenant notice of each such failure within five (5) days
after each

 

27

--------------------------------------------------------------------------------


 

such failure occurs.  The notice and cure periods provided herein are in lieu
of, and not in addition to, any notice and cure periods provided by Law.

 

(B)                               Remedies.  If a Default occurs and is not
cured within any applicable time permitted under Paragraph (A), Landlord shall
have the rights and remedies hereinafter set forth, each of which shall be
distinct, separate and cumulative with and in addition to any other right or
remedy allowed under any Law (including, without limitation, specific
performance) or other provisions of this Lease, any and all of which may be
exercised with or without further notice and with or without demand whatsoever,
concurrently or successively, and at such time or times and in such order as
Landlord may from time to time determine.  In exercising any of the remedies set
forth below, after a Default by Tenant, Landlord agrees to comply with all
applicable unlawful detainer/eviction laws and/or statutes in the State of
Illinois.

 

(i)                                     Terminate this Lease by giving Tenant
written notice thereof, in which event Tenant shall pay to Landlord the sum of
(a) all Rent accrued hereunder through the date of termination, (b) all amounts
due under Section 20(D), and (c) an amount equal to (1) the total Rent that
Tenant would have been required to pay for the remainder of the Term discounted
to present value at a per annum rate equal to the “Prime Rate” on the date this
Lease is terminated, minus (2) the then present fair rental value of the
Premises for such period, similarly discounted.  The “Prime Rate” of interest
shall be the “Prime Rate” as published in the “Money Rates” section of The Wall
Street Journal from time to time.  In the event The Wall Street Journal no
longer publishes a Prime Rate of interest, Landlord shall select a comparable
equivalent.  For purposes of computing the amount of Rent herein that would have
accrued after the time of award, Tenant’s Prorata Share of Taxes and Operating
Expenses shall be projected based upon the average rate of increase, if any, in
such items from the Commencement Date through the time of award.

 

(ii)                                  Terminate Tenant’s right to possess the
Premises without terminating this Lease by giving written notice thereof to
Tenant, in which event Tenant shall pay to Landlord (a) all Rent accrued
hereunder to the date of termination of possession, (b) all amounts due from
time to time under Section 20(D), and (c) all Rent and other net sums required
hereunder to be paid by Tenant as they become due and payable during the
remainder of the Term, diminished by any net sums thereafter received by
Landlord through reletting the Premises during such period, after deducting all
reasonable costs incurred by Landlord in reletting the Premises.  If Landlord
elects to proceed under this Section 20(B)(ii), Landlord may remove all of
Tenant’s property from the Premises and store the same in a public warehouse or
elsewhere at the cost of, and for the account of, Tenant, without becoming
liable for any loss or damage which may be occasioned thereby.  Landlord shall
use commercially reasonable efforts to relet the Premises on such terms as
Landlord in its sole discretion may determine (including a term different from
the Term, rental concessions, and alterations to, and improvement of, the
Premises); however, Landlord shall not be obligated to relet the Premises before
leasing other portions of the Building and Landlord shall not be obligated to
accept any prospective tenant proposed by Tenant unless such proposed tenant
meets all of Landlord’s leasing criteria.  Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting.  Tenant
shall not be entitled to the excess of any consideration obtained by reletting
over the Rent due hereunder.  Reentry by Landlord in the Premises shall not
affect Tenant’s obligations hereunder for the unexpired Term; rather, Landlord
may, from time to time, bring an action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord’s waiting until the expiration of the
Term.  Unless Landlord delivers written notice to Tenant expressly stating that
it has elected to terminate this Lease, all actions taken by Landlord to
dispossess or exclude Tenant from the Premises shall be deemed to be taken under
this Section

 

28

--------------------------------------------------------------------------------


 

20(B)(ii).  If Landlord elects to proceed under this Section 20(B)(ii), it may
at any time elect to terminate this Lease under Section 20(B)(i).

 

(C)                               Mitigation of Damages.  If Landlord terminates
this Lease or Tenant’s right to possession of all or any part of the Premises,
Landlord shall use commercially reasonable efforts to mitigate Landlord’s
damages to the extent required by Law and Tenant shall be entitled to submit
proof of such failure to mitigate as a defense to Landlord’s claims hereunder.

 

(D)                               Payment by Tenant.  Upon any uncured Default,
Tenant shall pay to Landlord all reasonable out-of-pocket costs incurred by
Landlord (including court costs and reasonable attorneys’ fees and expenses) in
(i) obtaining possession of the Premises, (ii) removing and storing Tenant’s or
any other occupant’s property, (iii) repairing and restoring the Premises,
(iv) if Tenant is dispossessed of the Premises and this Lease is not terminated,
reletting all or any part of the Premises (including brokerage commissions and
other costs incidental to such reletting), (v) performing Tenant’s obligations
which Tenant failed to perform, and (vi) enforcing or advising Landlord of its
rights, remedies, and recourses arising out of the Default.

 

(E)                                Late Charges and Interest.  Tenant shall pay,
as additional Rent, a service charge equal to three percent (3%) of the amount
past due for bookkeeping and administrative expenses if Rent is not received
within five (5) days after its due date; provided, that, with respect to the
first delinquency in any calendar year, no late charge shall be due unless
Tenant fails to pay the delinquency within five (5) days after written notice of
such delinquency is given to Tenant.  In addition, any Rent paid more than five
(5) days after it is due shall accrue interest from the due date at the Default
Rate until payment is received by Landlord.  The “Default Rate” of interest
shall be the greater of: (i) twelve percent (12%) and (ii) the Prime Rate of
interest (defined above) plus six percent (6%).  Such service charge and
interest payments shall not be deemed consent by Landlord to late payments, nor
a waiver of Landlord’s right to insist upon timely payments at any time, nor a
waiver of any remedies to which Landlord is entitled as a result of the late
payment of Rent.  The exercise of any remedy by Landlord shall not be deemed an
election of remedies or preclude Landlord from exercising any other remedies in
the future.

 

(F)                                 Landlord Action.  If a Default by Tenant
occurs under this Lease, Landlord may, but shall not be obligated to, without
waiving or releasing Tenant from any obligation under this Lease, cure such
Default and in that connection pay expenses and employ counsel.  All sums paid
by Landlord and all costs, charges, and expenses incurred by Landlord in
enforcing Tenant’s obligations under this Lease or incurred by Landlord in any
litigation, negotiation, or transaction in which Tenant causes Landlord, without
Landlord’s fault, to be involved or concerned (including, but not limited to
reasonable attorneys’ fees and costs) shall be payable by Tenant upon demand.

 

(G)                               Other Matters.  No act or omission by Landlord
shall be construed as an election by Landlord to terminate this Lease or
Tenant’s right to possession, or accept a surrender of the Premises, nor shall
the same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord or its agent to Tenant.  Tenant hereby irrevocably waives any right
otherwise available under any Law to redeem or reinstate this Lease.

 

(H)                              Intentionally Deleted.

 

(I)                                   No Consequential Damages. Notwithstanding
any provision of this Lease to the contrary, but except as expressly provided in
Article 12 hereof, in no event shall either Landlord or Tenant be entitled to
seek or obtain, and each party hereby waives any rights or remedy it may have at
law or in equity to pursue, consequential damages against the other party in the
enforcement of any right, claim, obligation or remedy under the terms of this
Lease.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 21

 

Landlord’s Default

 

If Landlord shall fail to perform any term or provision under this Lease
required to be performed by Landlord, Landlord shall not be deemed to be in
default hereunder nor subject to any claims for damages of any kind, unless such
failure shall have continued for a period of thirty (30) days after written
notice thereof by Tenant; provided, if the nature of Landlord’s failure is such
that more than thirty (30) days are reasonably required in order to cure,
Landlord shall not be in default if Landlord commences to cure such failure
within such thirty (30) day period, and thereafter reasonably seeks to cure such
failure to completion.  The aforementioned periods of time permitted for
Landlord to cure shall be extended for any period of time during which Landlord
is delayed in, or prevented from, curing due to fire or other casualty, strikes,
lock-outs or other labor troubles, shortages of equipment or materials,
governmental requirements, power shortages or outages, acts or omissions by
Tenant or other Persons, and other causes beyond Landlord’s reasonable control. 
If Landlord shall fail to cure within the times permitted for cure herein,
Landlord shall be subject to such remedies as may be available to Tenant
(subject to the other provisions of this Lease); provided that, in recognition
that Landlord must receive timely payments of Rent and operate the Property,
except as otherwise expressly provided herein Tenant shall have no right of
self-help to perform repairs or any other obligation of Landlord, and shall have
no right to withhold, set-off, or abate Rent.

 

ARTICLE 22

 

Conveyance by Landlord

 

In case Landlord or any successor owner of the Property shall convey or
otherwise dispose of the Property, or the portion thereof in which the Premises
are located, to another Person (and nothing herein shall be construed to
restrict or prevent such conveyance or disposition), such other Person shall
thereupon be and become “Landlord” hereunder and shall be deemed to have fully
assumed and be liable for all obligations of this Lease to be performed by
Landlord which first arise after the date of conveyance, including the return of
any security deposit, and Tenant shall attorn to such other Person, and Landlord
or such successor owner shall, from and after the date of conveyance, be free of
all liabilities and obligations hereunder not then incurred.

 

ARTICLE 23

 

Indemnification

 

Subject to the waiver of subrogation provisions set forth in Article 9 hereof,
and except to the extent arising from the intentional misconduct or negligent
acts of Landlord or Landlord’s agents or employees, Tenant shall defend,
indemnify and hold harmless Landlord and Landlord’s agents and employees from
and against any and all claims, demands, liabilities, damages, judgments,
orders, decrees, actions, proceedings, fines, penalties, costs and expenses,
including without limitation, court costs and reasonable attorneys’ fees arising
from or relating to any loss of life, damage or injury to person, property or
business occurring in or from the Premises.  Without limiting the generality of
the foregoing, Tenant specifically acknowledges that the indemnity undertaking
herein shall apply to claims in connection with or arising out of any “Work” by
Tenant, the installation, maintenance, use or removal of any “Lines” located in
or serving the Premises as described in Article 25, and the transportation, use,
storage, maintenance, generation, manufacturing, handling, disposal, release or
discharge of any “Hazardous Material” as described in Article 26 (whether or not
any of such matters shall have been theretofore

 

30

--------------------------------------------------------------------------------


 

approved by Landlord), except to the extent that any of the same arises from the
intentional misconduct or negligent acts of Landlord or Landlord’s agents or
employees.

 

Subject to the waiver of subrogation provisions set forth in Article 9 hereof,
and except to the extent arising from the intentional misconduct or negligent
acts of Tenant or Tenant’s agents or employees, Landlord shall defend, indemnify
and hold harmless Tenant and Tenant’s agents and employees from and against any
and all claims, demands, liabilities, damages, judgments, orders, decrees,
actions, proceedings, fines, penalties, costs and expenses, including without
limitation, court costs and reasonable attorneys’ fees arising from or relating
to any loss of life, damage or injury to person, property or business occurring
in or from the Common Areas of the Property.

 

The foregoing indemnity obligations shall survive the expiration or sooner
termination of this Lease. The foregoing indemnity obligations shall be in
addition to, and shall not be in discharge of or in substitution for, any of the
insurance requirements or any other indemnity provisions of this Lease.

 

ARTICLE 24

 

Safety and Security Devices, Services and Programs

 

To the extent permitted by Law and provided that Landlord is given access via
master key, Tenant may install an internal key card system at Tenant’s expense,
subject to Landlord’s approval as provided in Article 6 or Exhibit B, as
applicable.  Landlord may require that any system so installed by Tenant be
compliant, compatible, and installed in a coordinated manner with Landlord’s
fire and security systems so that Tenant’s employees require only one key card. 
Furthermore, the main Building system must have the ability to lock or unlock
the doors to the Premises in the event of an emergency or test.

 

The parties acknowledge that safety and security devices, services and programs
provided by Landlord, if any, while intended to deter crime and ensure safety,
may not in given instances prevent theft or other criminal acts, or ensure
safety of persons or property.  The risk that any safety or security device,
service or program may not be effective, or may malfunction, or be circumvented
by a criminal, is assumed by Tenant with respect to Tenant’s property and
interests, and Tenant shall obtain insurance coverage to the extent Tenant
desires protection against such criminal acts and other losses, as further
described in Article 9.  Tenant agrees to cooperate in any reasonable safety or
security program developed by Landlord or required by Law.

 

Landlord and Tenant recognize the risk of domestic or international threats or
acts of violence, terrorism, and war which may require additional security
measures in the day-to-day operation of the Property.  To promote the health,
safety and welfare of the Building’s tenants, Tenant agrees to cooperate in any
security measures instituted by Landlord or recommended by governmental
officials in response to this risk.  Tenant shall participate in evacuation
drills performed by Landlord from time to time.  Tenant consents to the search
of all persons entering or leaving the Property.  Expenses incurred by Landlord
in connection with the development, implementation and provision of security
measures shall be included in Operating Expenses.  The exercise of security
measures by the Landlord and the resulting interruption of service to, or
cessation or diminution of Tenant’s business, if any, shall not be deemed to be
an eviction or disturbance of Tenant’s use and possession of the Premises, or
any part thereof, or render Landlord liable to Tenant for any resulting damages
or relieve Tenant from Tenant’s obligations under this Lease.

 

Without limiting the foregoing, Landlord agrees to provide, during the Term of
this Lease, 24-hour, 365-days a year, manned security in the lobby of the
Building (and such additional security measures as Landlord determines from time
to time, to the extent such other measures are consistent with security measures
taken at Comparable Buildings).

 

31

--------------------------------------------------------------------------------


 

ARTICLE 25

 

Communications and Computer Lines

 

Tenant may install, maintain, replace, remove or use any communications or
computer wires, cables and related electronic signal transmission devices
(collectively the “Lines”) at the Property in or serving the Premises,
provided:  (a) Tenant shall (i) obtain Landlord’s prior written consent (not to
be unreasonably withheld), (ii) use Landlord’s riser management contractor, and
(iii) comply with all of the other provisions of Article 6; (b) any such
installation, maintenance, replacement, removal or use shall comply with all
Laws applicable thereto and good work practices, and shall not interfere with
the use of any then existing Lines at the Property; (c) an acceptable number of
spare Lines and space for additional Lines shall be maintained for existing and
future occupants of the Property, as determined in Landlord’s reasonable
opinion; (d) if Tenant at any time uses any equipment that may create an
electromagnetic field exceeding the normal insulation ratings of ordinary
twisted pair riser cable or cause radiation higher than normal background
radiation, the Lines therefor (including riser cables) shall be appropriately
insulated to prevent such excessive electromagnetic fields or radiation;
(e) intentionally deleted; (f) Tenant’s rights shall be subject to the rights of
any regulated telephone company; and (g) Tenant shall pay all costs in
connection with Tenant’s Lines.  Landlord reserves the right to require that
Tenant remove any Lines located in or serving the Premises which are installed
in violation of these provisions, or which are at any time in violation of any
Laws or represent a dangerous or potentially dangerous condition.

 

Landlord may (but shall not have the obligation to):  (i) install new Lines at
the Property, (ii) create additional space for Lines at the Property, and
(iii) reasonably direct, monitor or supervise the installation, maintenance,
replacement and removal of, the allocation and periodic re-allocation of
available space (if any) for, and the allocation of excess capacity (if any) on,
any Lines now or hereafter installed at the Property by Landlord, Tenant or any
other party (but Landlord shall have no right to monitor or control the
information transmitted through such Lines).  Such rights shall not be in
limitation of other rights that may be available to Landlord by Law or
otherwise.  If Landlord exercises any such rights, Landlord may charge Tenant
for the costs attributable to Tenant, or may include those costs and all other
costs in Operating Expenses (including without limitation, costs for acquiring
and installing Lines and risers to accommodate new Lines and spare Lines, any
associated computerized system and software for maintaining records of Line
connections, and the fees of any consulting engineers and other experts);
provided, however, that any capital expenditures incurred shall not be passed
through as an Operating Expense unless such capital expenditures otherwise
satisfy the requirements set forth in Article 3(B)(xv).

 

Tenant shall not, without the prior written consent of Landlord in each
instance, grant to any third party a security interest or lien in or on the
Lines, and any such security interest or lien granted without Landlord’s written
consent shall be null and void.  Except to the extent arising from the
intentional misconduct or negligent acts of Landlord or Landlord’s agents or
employees, Landlord shall have no liability for damages arising from, and
Landlord does not warrant that the Tenant’s use of any Lines will be free from
the following (collectively called “Line Problems”):  (x) any eavesdropping or
wire-tapping by unauthorized parties, (y) any failure of any Lines to satisfy
Tenant’s requirements, or (z) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines by or for other tenants or
occupants at the Property, by any failure of the environmental conditions or the
power supply for the Property to conform to any requirements for the Lines or
any associated equipment, or any other problems associated with any Lines by any
other cause.  Landlord agrees to use commercially reasonable efforts to minimize
and/or correct interruptions.  Under no circumstances shall any Line Problems be
deemed an actual or constructive eviction of Tenant, render Landlord liable to
Tenant for abatement of Rent, or relieve Tenant from performance of Tenant’s
obligations under this Lease.  Landlord in no event shall be liable for damages
by reason of loss of profits, business interruption or other consequential
damage arising from any Line Problems.

 

32

--------------------------------------------------------------------------------


 

Landlord reserves the right to enter into a contract with a third party service
provider for the exclusive provision of enhanced cellular service within the
Building.  If Landlord has entered into such a contract and such contract is in
effect, then Tenant may not contract with another Person for the provision of
enhanced cellular service within its Premises or the Building.

 

ARTICLE 26

 

Hazardous Materials

 

Tenant shall not transport, use, store, maintain, generate, manufacture, handle,
dispose, release or discharge any “Hazardous Material” (as defined below) upon
or about the Property, or permit Tenant’s employees, agents, contractors, and
other occupants of the Premises to engage in such activities upon or about the
Property.  However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within,
the Premises of substances customarily used in offices  provided:  (a) such
substances shall be used and maintained only in such quantities as are
reasonably necessary for such permitted use of the Premises, strictly in
accordance with applicable Law and the manufacturers’ instructions therefor,
(b) such substances shall not be disposed of, released or discharged on the
Property (except for de minimis amounts customarily used in offices (i.e.,
cleaning supplies)) and shall be transported to and from the Premises in
compliance with all applicable Laws, and as Landlord shall reasonably require,
(c) if any applicable Law or Landlord’s trash removal contractor requires that
any such substances be disposed of separately from ordinary trash (except for de
minimis amounts customarily used in offices (i.e., cleaning supplies)), Tenant
shall make arrangements at Tenant’s expense for such disposal directly with a
qualified and licensed disposal company at a lawful disposal site (subject to
scheduling and approval by Landlord), and shall ensure that disposal occurs
frequently enough to prevent unnecessary storage of such substances in the
Premises, and (d) any remaining such substances shall be completely, properly
and lawfully removed from the Property upon expiration or earlier termination of
this Lease.

 

Tenant shall promptly notify Landlord of:  (i) any enforcement, cleanup or other
regulatory action taken or threatened by any governmental or regulatory
authority with respect to the presence of any Hazardous Material on the Premises
or the migration thereof from or to other property, (ii) any demand or claim
made or threatened by any party against Tenant or the Premises relating to any
loss or injury resulting from any Hazardous Material, (iii) any release,
discharge or non-routine, improper or unlawful disposal or transportation of any
Hazardous Material on or from the Premises, and (iv) any matter where Tenant is
required by Law to give a notice to any governmental or regulatory authority
respecting any Hazardous Material on the Premises.  Landlord shall have the
right (but not the obligation) to join and participate as a party in any legal
proceedings or actions affecting the Premises initiated in connection with any
environmental, health or safety Law.  At such times as Landlord may reasonably
request, Tenant shall provide Landlord with a written list identifying any
Hazardous Material (except for de minimis amounts customarily used in offices
(i.e., cleaning supplies)) then used, stored, or maintained upon the Premises,
the use and approximate quantity of each such material, a copy of any material
safety data sheet (“MSDS”) issued by the manufacturer therefor, written
information concerning the removal, transportation and disposal of the same, and
such other information as Landlord may reasonably require or as may be required
by Law.  The term “Hazardous Material” for purposes hereof shall mean any
chemical, substance, material or waste or component thereof which is now or
hereafter listed, defined or regulated as a hazardous or toxic chemical,
substance, material or waste or component thereof by any federal, state or local
governing or regulatory body having jurisdiction, or which would trigger any
employee or community “right-to-know” requirements adopted by any such body, or
for which any such body has adopted any requirements for the preparation or
distribution of an MSDS.

 

33

--------------------------------------------------------------------------------

 

If any Hazardous Material is released, discharged or disposed of by Tenant or
any other occupant of the Premises, or their employees, agents or contractors,
on or about the Property in violation of the foregoing provisions, Tenant shall
immediately, properly and in compliance with applicable Laws clean up and remove
the Hazardous Material from the Property and any other affected property and
clean or replace any affected personal property (whether or not owned by
Landlord), at Tenant’s expense.  Such clean up and removal work shall be subject
to Landlord’s prior written approval (except in emergencies), and shall include,
without limitation, any testing, investigation, and the preparation and
implementation of any remedial action plan required by any governmental body
having jurisdiction or reasonably required by Landlord.  If Tenant shall fail to
comply with the provisions of this Article within five (5) days after written
notice by Landlord, or such shorter time as may be required by Law or in order
to minimize any hazard to Persons or property, Landlord may (but shall not be
obligated to) arrange for such compliance directly or as Tenant’s agent through
contractors or other parties selected by Landlord, at Tenant’s expense (without
limiting Landlord’s other remedies under this Lease or applicable Law).  If any
Hazardous Material is released, discharged or disposed of on or about the
Property and such release, discharge or disposal is not caused by Tenant or
other occupants of the Premises, or their employees,  agents or contractors,
such release, discharge or disposal shall be deemed casualty damage under
Article 8 to the extent that the Premises or Common Areas of the Property
serving the Premises are affected thereby; in such case, Landlord and Tenant
shall have the obligations and rights respecting such casualty damage provided
under Article 8.

 

Landlord represents to Tenant that, to the actual knowledge of Mr. Damian
Miller,  Asset Manager for Landlord with responsibility for the Property, as of
the date of this Lease there are no Hazardous Materials in the Premises in
violation of applicable Laws.

 

ARTICLE 27

 

Offer

 

The submission and negotiation of this Lease shall not be deemed an offer to
enter the same by Landlord,  but the solicitation of such an offer by Tenant. 
No obligations shall arise hereunder until this Lease is executed and delivered
by both Landlord and Tenant.

 

ARTICLE 28

 

Notices

 

Except as expressly provided to the contrary in this Lease, every notice or
other communication to be given by either party to the other with respect hereto
shall be in writing and shall be effective when served personally or by
reputable national air courier service, or United States certified mail, return
receipt requested, postage prepaid, addressed, if to Tenant, at prior to the
Commencement Date, at 900 N. Michigan Avenue, Suite 1600, Chicago, IL 60611,
Attn: Legal Department, and on and after the Commencement Date, at the Premises,
Attn: Legal Department, and if to Landlord, c/o Piedmont Office Realty
Trust, Inc., 11695 Johns Creek Pkwy., Suite 350, Johns Creek, GA  30097, Attn:
Aon Center Asset Manager, and to Jones Lang LaSalle Americas (Illinois), L.P.,
200 East Randolph Street, Suite 5135, Chicago, Illinois 60601, Attention:
General Manager, or such other address or addresses as Tenant or Landlord may
from time to time designate by notice given as above provided.  Every notice or
other communication hereunder shall be deemed to have been given as of the third
business day following the date of such mailing (or as of any earlier date
evidenced by a receipt from such national air courier service or the United
States Postal Service) or immediately if personally delivered.  Notices not sent
in accordance with the foregoing shall be of no force or effect until received
by the foregoing parties at such addresses required herein.

 

34

--------------------------------------------------------------------------------


 

Tenant shall provide Landlord with the name(s) of individual(s) authorized to
make requests of Landlord for services and to deal with Landlord’s property
manager with regard to day to day operations. If Tenant fails to provide such
names, Landlord may comply with written or oral requests by any officer of
Tenant.  Tenant shall not authorize more than three (3) individuals for each
floor on which the Premises are located.

 

ARTICLE 29

 

Real Estate Brokers

 

Neither Landlord nor Tenant has dealt with any broker or agent in connection
with the negotiation or execution of this Lease, other than Jones Lang LaSalle
Midwest, LLC and CBRE, Inc., whose commissions shall each be paid by Landlord
pursuant to their separate written agreement(s).  Tenant and Landlord shall each
indemnify the other against all costs, expenses, attorneys’ fees, liens and
other liability for commissions or other compensation claimed by any other
broker or agent claiming the same by, through, or under the indemnifying party.

 

ARTICLE 30

 

Security Deposit

 

(A)                               Upon Tenant’s execution and submission of this
Lease, as a condition to the effectiveness of this Lease, Tenant shall deliver
to Landlord a Lease Bond in favor of Landlord issued by Zurich Insurance Company
or other surety acceptable to Landlord in Landlord’s sole discretion (the
“Surety”) in the form attached hereto as Exhibit G and that otherwise conforms
to the requirements of this Article (“Lease Bond”).  The Lease Bond shall serve
as security for the prompt, full and faithful performance by Tenant of the
terms, covenants and conditions of this Lease.  In the event that Tenant is in
Default hereunder and fails to cure within any applicable time permitted under
this Lease, Landlord may recover from the surety for the payment of Tenant’s
obligations hereunder.  Furthermore, in the event Tenant Defaults under
20(A)(v) or in the event Tenant Defaults and Landlord files suit to exercise its
remedies under this Lease, then Landlord may recover from the surety the
unamortized portion of all inducement amounts expended by Landlord in connection
with this Lease including, without limitation, to reimburse Landlord for the
Construction Allowance and broker commissions, such amortization to be on a
straight line basis from the Commencement Date to the Expiration Date.  If
additional funds remain after Landlord or Tenant has cured such Default(s),
Landlord shall hold the remainder of such cash paid to it by the Surety for the
faithful performance and observance by Tenant of the terms, covenants, and
conditions of this Lease on Tenant’s part to be observed and performed, with the
same rights as hereinabove set forth to apply or retain the same in the event of
any further Default by Tenant under this Lease, subject to Tenant’s right to
substitute said cash collateral with a Lease Bond or Letter of Credit,
satisfying the requirements of this Article 30.  The Lease Bond shall not
prevent Landlord from exercising any other right or remedy provided hereunder or
under any Law and shall not be construed as liquidated damages.  In no event
shall the Lease Bond be considered an advance payment of Rent, and in no event
shall Tenant be entitled to use the Lease Bond for the payment of Rent. 
Landlord shall transfer the Lease Bond to any purchaser of the Property.  Upon
such transfer, provided that such purchaser assumes in writing this Lease,
Tenant shall look solely to such purchaser for return of the Lease Bond and
Landlord shall be relieved of any liability with respect to the Lease Bond.  All
costs of obtaining, maintaining, replacing, renewing and/or restoring the Lease
Bond shall be borne by Tenant.

 

The Lease Bond shall be: (a) in form and substance satisfactory to Landlord in
its sole discretion (it being agreed that a Lease Bond in the form attached
hereto as Exhibit G shall be deemed satisfactory) with the following criteria at
a minimum; (b) in the stated face amount of One Million Nine Hundred

 

35

--------------------------------------------------------------------------------


 

Fifty-Eight Thousand Sixty-Four Dollars ($1,958,064.00); (c) issued by a company
with an A.M. Best rating of at least A, VI, who is acceptable to Landlord from
time to time with an office in the Chicago area; (d) made in favor of, and
expressly transferable and assignable one or more times at no charge by, the
owner from time to time of the Property or its lender (which transfer/assignment
shall be conditioned only upon the execution of a reasonable and customary
assignment document), whether or not the original principal of the Lease Bond
continues to be the initial tenant under this Lease by virtue of a change in
name or structure, merger, assignment, transfer or otherwise; (e) of a term not
less than one year, and shall on its face state that the same shall be renewed
automatically, without the need for any further written notice or amendment, for
successive minimum one year periods through the sixtieth (60th) day after the
expiration of the Lease Term.  Tenant shall use its best efforts to renew or
replace the bond annually.  Tenant shall cooperate with Landlord to effect any
modifications, transfers or replacements of the Lease Bond requested by Landlord
in order to assure that Landlord is at all times fully secured by a valid Lease
Bond under which Landlord, its successors and assigns, may receive full
payment.  Landlord reserves the right to require that Tenant provide a letter of
credit in the required amount of the Lease Bond in the event that a Lease Bond
that meets the requirements of this Article is no longer in effect or in the
event that Landlord is entitled but unable to receive any required payment from
the Surety.  Notwithstanding anything in this Lease to the contrary, any cure or
grace period provided in connection with a Default shall not apply to any
requirements associated with the Lease Bond.  If any of the aforesaid
requirements are not complied with timely, then an immediate Default shall occur
and Landlord shall have the right to immediately receive payment from the surety
in the full amount of the Lease Bond and Landlord may hold any portion of the
proceeds as a cash security deposit, without payment of interest to Tenant.  In
the event the Surety of the Lease Bond ever receives an A.M. Best rating of less
than A-, VI, or is placed into receivership, or if a trustee, receiver or
liquidator is appointed for the Surety, then, effective as of the date of such
occurrence, said Lease Bond shall be deemed to not meet the requirements of this
Article and, within ten (10) business days thereof, Tenant shall replace such
Lease Bond with other collateral meeting the requirements of this Article (and
Tenant’s failure to do so shall, notwithstanding anything in this Lease to the
contrary, constitute a Default for which there shall be no notice or grace or
cure periods being applicable thereto other than the aforesaid ten (10) day
period).  Any failure or refusal of the Surety to make payment to Landlord shall
be at Tenant’s sole risk and shall not relieve Tenant of its obligations
hereunder.

 

The Lease Bond may be drawn upon in part or in full, periodically or at one
time, upon presentation of only the Lease Bond and a written statement from an
authorized representative of Landlord stating that Landlord is entitled to draw
and the amount of the draw.  If Landlord shall at any time draw upon the Lease
Bond in accordance with this Article, Tenant shall restore all amounts drawn by
Landlord within ten (10) business days of such draw.  Tenant agrees that the
Lease Bond may be presented by Landlord for payment (a) upon a Default by Tenant
under this Lease, (b) if an immediate Default occurs under this Article, and/or
(c) in the event that Tenant has not delivered to Landlord at least thirty (30)
days prior to the expiration of the term of the Lease Bond a renewed or
replacement Lease Bond complying with all the requirements of this Lease. 
Landlord shall draw only such amount as Landlord is entitled to draw pursuant to
this Article 30.

 

Notwithstanding the foregoing, provided no material Default has occurred
hereunder, then on the first day of the sixth Lease Year Tenant may reduce the
required amount of the Lease Bond to Nine Hundred Seventy Nine Thousand
Thirty-Two Dollars ($979,032.00), on the first day of the seventh Lease Year,
Tenant may reduce the required amount of the Lease Bond to Four Hundred Eighty
Nine Thousand Five Hundred Sixteen Dollars ($489,516.00), and as of the first
day of the eighth Lease Year, no Lease Bond shall be required.

 

(B)                               As an alternative to a Lease Bond, Tenant may
deliver to Landlord a clean, unconditional, irrevocable letter of credit that
conforms to the requirements of this Article (“Letter of

 

36

--------------------------------------------------------------------------------


 

Credit”).  The Letter of Credit shall serve as security for the prompt, full and
faithful performance by Tenant of the terms, covenants and conditions of this
Lease.  In the event that Tenant is in Default hereunder and fails to cure
within any applicable time permitted under this Lease, Landlord may draw on the
Letter of Credit for the payment of Tenant’s obligations hereunder.  
Furthermore, in the event Tenant Defaults under 20(A)(v) or in the event Tenant
Defaults and Landlord files suit to exercise its remedies under this Lease, then
Landlord may draw on the Letter of Credit for the unamortized portion of all
inducement amounts expended by Landlord in connection with this Lease including,
without limitation, to reimburse Landlord for the Construction Allowance and
broker commissions, such amortization to be on a straight line basis from the
Commencement Date to the Expiration Date.  If additional cash funds remain after
Landlord or Tenant has cured such Default(s), Landlord shall hold the remainder
of such cash drawn from the Letter of Credit for the faithful performance and
observance by Tenant of the terms, covenants, and conditions of this Lease on
Tenant’s part to be observed and performed, with the same rights as hereinabove
set forth to apply or retain the same in the event of any further Default by
Tenant under this Lease, subject to Tenant’s right to substitute said cash
collateral with a Lease Bond or Letter of Credit, satisfying the requirements of
this Article 30.  The Letter of Credit shall not prevent Landlord from
exercising any other right or remedy provided hereunder or under any Law and
shall not be construed as liquidated damages.  In no event shall the Letter of
Credit be considered an advance payment of Rent, and in no event shall Tenant be
entitled to use the Letter of Credit for the payment of Rent.  Landlord shall
transfer the Letter of Credit to any purchaser of the Property.  Upon such
transfer, provided that such purchaser assumes in writing this Lease, Tenant
shall look solely to such purchaser for return of the Letter of Credit and
Landlord shall be relieved of any liability with respect to the Letter of
Credit.  All costs of obtaining, maintaining, replacing, renewing, transferring,
and/or restoring the Letter of Credit shall be borne by Tenant.  In the event
that Tenant is in Default hereunder and fails to cure within any applicable time
permitted under this Lease, or in the event that Tenant owes any amounts to
Landlord upon the expiration of this Lease, Landlord may use or apply the whole
or any part of the Letter of Credit proceeds for the payment of Tenant’s
obligations hereunder.

 

The Letter of Credit shall be: (a) in form and substance satisfactory to
Landlord in its reasonable discretion (with the following criteria at a
minimum); (b) at all times in the stated face amount of $1,958,064.00 subject to
reductions as set forth below, and shall on its face state that multiple and
partial draws are permitted and either (i) that partial draws will not cause a
corresponding reduction in the stated face amount of the Letter of Credit or
(ii) that, within five (5) business days after any such partial draw, the issuer
will notify Landlord in writing that the Letter of Credit will not be reinstated
to its full amount in which event Landlord shall have the right to immediately
draw on the remainder of the Letter of Credit (it being understood that the
Letter of Credit shall at all times be not less than the total Letter of Credit
amount as so required); (c) issued by a commercial bank acceptable to Landlord
from time to time with a banking office in the City of Chicago, for the account
of Tenant and its permitted successors and assigns under this Lease; (d) made
payable to, and expressly transferable and assignable one or more times at no
charge by, the owner from time to time of the Building or its lender (which
transfer/assignment shall be conditioned only upon the execution of a reasonable
and customary written document in connection therewith), whether or not the
original account party of the Letter of Credit continues to be the Tenant under
this Lease by virtue of a change in name or structure, merger, assignment,
transfer or otherwise; (e) payable at sight upon presentment to a
Chicago, Illinois branch of the issuer of the original Letter of Credit of a
simple sight draft stating only that Landlord is permitted to draw on the Letter
of Credit under the terms of the Lease and setting forth the amount that
Landlord is drawing; (f) of a term not less than one year, and shall on its face
state that the same shall be renewed automatically, without the need for any
further written notice or amendment, for successive minimum one year periods,
unless the issuer notifies Landlord in writing, at least sixty (60) days prior
to the expiration date thereof, that such issuer has elected not to renew the
Letter of Credit (which will thereafter entitle Landlord to draw on the Letter
of Credit); and (g) at least thirty (30) days prior to the then current
expiration date of such Letter of Credit, either (1) renewed (or automatically
and unconditionally extended) from time to time through the sixtieth

 

37

--------------------------------------------------------------------------------


 

(60th) day after the expiration of the Lease Term, or (2) replaced by Tenant
with another Letter of Credit meeting the requirements of this Article. If
Landlord shall ever draw upon the Letter of Credit, and if this Lease has not
terminated, Tenant shall immediately deliver to Landlord an endorsement of the
issuer of the Letter of Credit reinstating the credit for the portion thereof
used by Landlord, or an additional Letter of Credit conforming to the
requirements of this section, in an amount equal to the reduced portion of the
original Letter of Credit used by Landlord.  Tenant shall cooperate with
Landlord to effect any modifications, transfers or replacements of the Letter of
Credit requested by Landlord in order to assure that Landlord is at all times
fully secured by a valid Letter of Credit that may be drawn upon by Landlord,
its successors and assigns.  Notwithstanding anything in this Lease to the
contrary, any cure or grace period provided in connection with a Default shall
not apply to any of the foregoing requirements of the Letter of Credit and,
specifically, if any of the aforesaid requirements are not complied with timely,
then an immediate Default shall occur and Landlord shall have the right to
immediately draw upon the Letter of Credit without notice to Tenant.  Each
Letter of Credit shall be issued by a commercial bank that has a long term
credit rating at least A- (or equivalent) by Standard & Poor’s Corporation
(“S&P”), or at least A3 (or equivalent) by Moody’s Investor Service, Inc.
(“Moody’s”), and shall be otherwise acceptable to Landlord in its reasonable
discretion.  If the issuer’s credit long term rating is reduced below A- (or
equivalent) by S&P or below A3 (or equivalent) by Moody’s, or if the financial
condition of such issuer changes in any other materially adverse way, then
Landlord shall have the right to require that Tenant obtain from a different
issuer a substitute Letter of Credit that complies in all respects with the
requirements of this Article and Tenant’s failure to obtain such substitute
Letter of Credit within ten (10) business days following Landlord’s written
demand therefor (with no other notice or cure or grace period being applicable
thereto, notwithstanding anything in this Lease to the contrary) shall entitle
Landlord to immediately draw upon the then existing Letter of Credit in whole or
in part, without notice to Tenant.  In the event the issuer of any Letter of
Credit held by Landlord is insolvent or is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation, or any successor
or similar entity, or if a trustee, receiver or liquidator is appointed for the
issuer, then, effective as of the date of such occurrence, said Letter of Credit
shall be deemed to not meet the requirements of this Article and, within ten
(10) business days thereof, Tenant shall replace such Letter of Credit with
other collateral acceptable to Landlord in its sole and absolute discretion (and
Tenant’s failure to do so shall, notwithstanding anything in this Lease to the
contrary, constitute a Default for which there shall be no notice or grace or
cure periods being applicable thereto other than the aforesaid ten (10) business
day period).  Any failure or refusal of the issuer to honor the Letter of Credit
shall be at Tenant’s sole risk and shall not relieve Tenant of its obligations
hereunder.

 

Notwithstanding the foregoing, and, provided that no material Default has
occurred hereunder, then on the first day of the sixth Lease Year Tenant may
reduce the required amount of the Letter of Credit to Nine Hundred Seventy Nine
Thousand Thirty-Two Dollars ($979,032.00), on the first day of the seventh Lease
Year, Tenant may reduce the required amount of the Letter of Credit to Four
Hundred Eighty Nine Thousand Five Hundred Sixteen Dollars ($489,516.00), and as
of the first day of the eighth Lease Year, no Letter of Credit shall be
required.

 

ARTICLE 31

 

Exculpatory Provisions

 

It is expressly understood and agreed by and between the parties hereto,
anything herein to the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings, and agreements herein made
on the part of Landlord while in form purporting to be the representations,
warranties, covenants, undertakings, and agreements of Landlord are nevertheless
each and every one of them made and intended, not as personal representations,
warranties, covenants, undertakings, and

 

38

--------------------------------------------------------------------------------


 

agreements by Landlord or for the purpose or with the intention of binding
Landlord personally, but are made and intended for the purpose only of
subjecting Landlord’s interest in the Property to the terms of the Lease.  The
liability of Landlord to Tenant for any default by Landlord under the Lease or
arising in connection herewith or with Landlord’s operation, management,
leasing, repair, renovation, alteration, or any other matter relating to the
Property or the Premises, shall be limited to the interest of Landlord in the
Property and the undistributed rents, issues, profits and proceeds thereof. 
Tenant agrees to look solely to Landlord’s interest in the Property and the
undistributed rents, issues, profits and proceeds thereof for the recovery of
any judgment against Landlord, and Landlord shall not be personally liable for
any such judgment or deficiency after execution thereon.  The limitations of
liability contained in this provision shall apply equally and inure to the
benefit of Landlord’s present and future partners, beneficiaries, officers,
directors, trustees, members, managers, shareholders, agents and employees, and
their respective partners, members, shareholders, legal representatives, heirs,
successors and assigns. Under no circumstances shall any present or future
shareholder, officer or director of Landlord (if Landlord is a corporation),
general or limited partner of Landlord (if Landlord is a partnership), manager
or member of Landlord (if Landlord is a limited liability company), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust) have any
liability for the performance of Landlord’s obligations under the Lease.

 

ARTICLE 32

 

Mortgagee’s Consent

 

Intentionally deleted.

 

ARTICLE 33

 

Miscellaneous

 

(A)                               Binding Upon Parties.  Each of the terms,
covenants and conditions of this Lease shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, executors,
administrators, guardians, custodians, successors and assigns, subject to the
provisions of Article 18 respecting Transfers; and all references herein to
Landlord and Tenant shall be deemed to include all such parties.  The term
“Landlord” as used in this Lease, so far as covenants or obligations on the part
of Landlord are concerned, shall be limited to mean only the owner or owners of
the Property at the time in question.

 

(B)                               No Recording.  Landlord and Tenant agree that
in no event and under no circumstances shall this Lease be recorded.  A
short-form memorandum may be recorded at Landlord’s sole election.  If a
memorandum is recorded, Tenant shall, at Landlord’s request, deliver to Landlord
a fully executed quitclaim and release agreement in recordable form wherein
Tenant terminates the memorandum.

 

(C)                               Governing Law.  This Lease shall be construed
in accordance with the Laws of the State of Illinois.

 

(D)                               Survival.  All obligations or rights of either
party arising during or attributable to the period prior to and ending upon
expiration or earlier termination of this Lease shall survive such expiration or
earlier termination.

 

(E)                                Quiet Enjoyment.  Landlord agrees that, if
Tenant timely pays the Rent and performs the terms, covenants and conditions
hereunder, and subject to all other terms, covenants and conditions of this
Lease, Tenant shall hold and enjoy the Premises during the Term, free of lawful
claims by any Person acting by or through Landlord.

 

39

--------------------------------------------------------------------------------


 

(F)                                 Light and Air.  This Lease does not grant
any legal rights to “light and air” outside the Premises nor any particular view
or cityscape visible from the Premises.

 

(G)                               Time of Essence.  Time is of the essence of
this Lease and each and all of its provisions; provided, however, that whenever
under the terms and provisions of this Lease the time for performance falls upon
a Saturday, Sunday or a Holiday, such time for performance shall be extended to
the next business day.

 

(H)                              Severability.  The invalidity or
unenforceability of any provision of this Lease shall not affect or impair any
other provisions.

 

(I)                                   Joint and Several.  If Tenant is comprised
of more than one party, each such party shall be jointly and severally liable
for Tenant’s obligations under this Lease.

 

(J)                                   Force Majeure.  Notwithstanding anything
in this Lease to the contrary, neither party  shall be chargeable with, or
liable to the other for, anything or in any amount for any failure to perform or
delay caused by any of the following (“Force Majeure Delays”):   fire;
earthquake; explosion; flood; hurricane; the elements; act of God or the public
enemy; actions, restrictions, limitations or interference of governmental
authorities or agents; enforcement of  Laws; war, terrorist act or acts,
invasion; insurrection; rebellion; riots; strikes or lockouts; inability to
perform, control or prevent which is beyond the reasonable control of that
party; and any such failure or delay due to said causes or any of them shall not
be deemed a breach of or default in the performance of this Lease by that Party;
provided, however, lack of funds shall not be deemed a Force Majeure Delay nor
may Force Majeure be used to excuse payment of Rent when due.

 

(K)                              Pronouns.  Any pronoun used in place of a noun
shall indicate and include the masculine or feminine, the singular or plural
number, individuals, firms or corporations, and their and each of their
respective successors, executors, administrators, assigns, according to the
context hereof.

 

(L)                                Captions and Severability.  The captions of
the Articles, Sections and Paragraphs of this Lease are for convenience only and
shall in no way modify any provision of this Lease.  If any term or provision of
this Lease shall be found invalid, void, illegal, or unenforceable by a court of
competent jurisdiction, it shall not affect, impair or invalidate any other term
or provision hereof.

 

(M)                            Definitions.  “Law” shall mean all federal,
state, county and local governmental and municipal laws, statutes, ordinances,
rules, regulations, codes, decrees, and orders, as well as applicable decisions
by courts in the State of Illinois and by federal courts applying Illinois law. 
“Person” shall mean an individual, trust, partnership, joint venture,
association, corporation, and any other entity.

 

(N)                               Prohibited Party Transactions.

 

(i)                                     Tenant represents and warrants to
Landlord that (1) Tenant is not acting, directly or indirectly, for or on behalf
of any person, group, entity, or nation named by any Executive Order or the
United States Treasury Department as a terrorist, “Specially Designated
National,” “Blocked Person,” or other banned or blocked person, entity, nation,
or transaction pursuant to any law, order, rule, or regulation that is enforced
or administered by the Office of Foreign Assets Control; and (2) Tenant is not
engaged in this transaction, directly or indirectly on behalf of, or instigating
or facilitating this transaction, directly or indirectly on behalf of, any such
person, group, entity or nation.   Tenant agrees to defend, indemnify, and hold
harmless Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including reasonable attorney’s fees and costs)
arising or related to any breach of the foregoing representation and warranty.

 

40

--------------------------------------------------------------------------------


 

(ii)                                  Landlord represents and warrants to Tenant
that (1) Landlord is not acting, directly or indirectly, for or on behalf of any
person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, “Specially Designated National,”
“Blocked Person,” or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and (2) Landlord is not
engaged in this transaction, directly or indirectly on behalf of, or instigating
or facilitating this transaction, directly or indirectly on behalf of, any such
person, group, entity or nation.   Landlord agrees to defend, indemnify, and
hold harmless Tenant from and against any and all claims, damages, losses,
risks, liabilities, and expenses (including reasonable attorney’s fees and
costs) arising or related to any breach of the foregoing representation and
warranty.

 

(O)                               Financial Statements.  Within 15 days after
Landlord’s request, Tenant will furnish Tenant’s most recent audited financial
statements (including any notes to them) to Landlord, or, if no such audited
statements have been prepared, such other financial statements (and notes to
them) as may have been prepared by an independent certified public accountant
or, failing those, Tenant’s internally prepared financial statements.  If Tenant
is a publicly traded corporation, whose annual financial statements (10K) are
available on www.sec.gov, then Tenant shall not be obligated to furnish such
financial statements to Landlord.  Landlord will not disclose any aspect of
Tenant’s financial statements that Tenant designates to Landlord as confidential
except i) to Landlord’s Holder or prospective mortgagees or purchasers of the
Building, ii) in litigation between Landlord and Tenant, and iii) if required by
law (including securities laws) or court order.  Tenant shall not be required to
deliver the financial statements required under this subsection  more than once
in any 12-month period unless requested by Landlord’s Holder or a prospective
buyer or lender of the Building or a Tenant defaults under this Lease and fails
to timely cure.

 

(P)                                 Signage.  Tenant may display Tenant’s name,
standard logo and graphics at the entrance to its suite and throughout the
Premises and in elevator lobbies on floors where Tenant occupies the entire
floor.  On multi-tenant floors, Tenant’s signage located in common corridors
must conform to Building standards.  Notwithstanding the foregoing, Tenant may
display Tenant’s standard logo and graphics from within the Premises, even if
visible from the common corridor or elevator lobby, on multi-tenant floors.  For
quality control purposes, all of Tenant’s signage must be installed, maintained
and removed by a contractor reasonably approved in writing by Landlord and all
such signage (on multi-tenant floors only) is subject to Landlord’s prior
written approval, not to be unreasonably withheld, conditioned or delayed
provided it complies with Building standard.  Subject to the application of the
Construction Allowance, all costs of fabrication, installation, maintenance,
repair, replacement and removal of Tenant’s signage shall be borne by Tenant,
except for Building standard signage on multi-tenant floors which costs shall be
borne by Landlord.  Tenant shall be required to remove all of its signage at the
expiration or earlier termination of this Lease, to repair any damage caused
thereby, and to restore the materials surrounding Tenant’s signage to a uniform
appearance.

 

(Q)                               Parking.  Landlord shall provide Tenant, for
the use of Tenant’s employees, up to one (1) non-reserved monthly parking pass
for every five thousand (5,000) rentable square feet in the Premises at the
Building’s standard monthly parking rate.  Each monthly parking pass user will
need to execute, and comply with the requirements of, the Building’s standard
separate parking license agreement and the Building’s garage rules and
regulations.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 34

 

Entire Agreement

 

This Lease, together with Rider One and the Exhibits attached hereto (each of
which is hereby incorporated into this Lease), contains all the terms, covenants
and conditions between Landlord and Tenant relative to the matters set forth
herein and no prior agreement or understanding pertaining to the same shall be
of any force or effect.  Without limitation, Tenant hereby acknowledges and
agrees that Landlord’s leasing agents and field personnel are only authorized to
show the Premises and negotiate terms, covenants and conditions for leases
subject to Landlord’s final approval, and are not authorized to bind Landlord to
any agreements, representations, understandings or obligations with respect  to
the condition of the Premises or the Property, the suitability of the same for
Tenant’s business, or any other matter, and no agreement, representation,
understanding or obligation not expressly contained herein shall be of any
effect.  Neither this Lease, nor any Rider or Exhibit referred to above may be
modified, except in writing signed by both parties.

 

ARTICLE 35

 

Temporary Space

 

Provided this Lease is in effect and Tenant is not in default beyond expiration
of any applicable cure period, Tenant shall have the option to lease from
Landlord those certain premises (the “Temporary Space”) consisting of
approximately 6,412  rentable square feet of office space on the thirty-fourth
(34th) floor of the Building, as shown on Exhibit H attached hereto.  All of the
terms and provisions of this Lease shall apply to Tenant’s lease of the
Temporary Space except as follows:

 

(i)                                     Tenant may exercise Tenant’s option to
lease the Temporary Space at any time between the date hereof and December 20,
2012.  However, if Landlord notifies Tenant in writing that a third party is
interested in leasing the Temporary Space, then Tenant must exercise Tenant’s
option to lease the Temporary Space within five (5) days of Tenant’s receipt of
Landlord’s notice.  In the absence of Tenant’s written exercise within such five
(5) day period, Tenant shall be deemed to have waived Tenant’s option to lease
the Temporary Space and Landlord may lease such space free and clear of Tenant’s
option.

 

(ii)                                  The lease term for the Temporary Space
(the “Temporary Space Term”) shall commence on January 1, 2013 (the “Temporary
Space Commencement Date”) and shall expire on the date (the “Temporary Space
Termination Date”) which is the earlier to occur (a) the day immediately after
the Commencement Date of the Term of this Lease for the Premises, or (b) the
termination of this Lease.  Tenant shall have no option or right to renew or
extend the Temporary Space Term beyond the Temporary Space Termination Date.

 

(iii)                               Landlord shall deliver possession of the
Temporary Space to Tenant on the Temporary Space Commencement Date.

 

(iv)                              In lieu of paying Base Rent and Additional
Rent for the Temporary Space, Tenant shall pay gross rent for the Temporary
Space monthly in advance in the amount of Four Thousand Four Hundred Eighty Nine
and 00/100 Dollars ($4,489.00), prorated for any partial month.

 

(v)                                 Tenant shall accept the Temporary Space in
an “as-is” condition, without any representation, allowance, demolition or
build-out from Landlord with respect to the condition or

 

42

--------------------------------------------------------------------------------


 

improvement thereof.  No allowance, abatement, or other inducement shall be
payable with respect to the Temporary Space.

 

(vi)                              Tenant may not make any alterations or
improvements in the Temporary Space (except with Landlord’s prior written
approval and Landlord reserves the right to require Tenant to remove and restore
any alterations performed by or on behalf of Tenant).  Tenant shall surrender
and vacate the Temporary Space and deliver possession thereof to Landlord on or
before the Temporary Space Termination Date in the same condition it was in upon
delivery of the Temporary Space to Tenant, normal wear and tear excepted.

 

(vii)                           Tenant shall pay all costs of moving and
installing and removing Tenant’s trade fixtures, furniture, furnishings,
equipment, telephone and computers (and associated voice/data cabling) and other
property (“Tenant’s Property”) into the Temporary Space and from the Temporary
Space into the Premises.

 

(viii)                        Upon thirty (30) days’ notice, Landlord reserves
the right to relocate the Temporary Space and require Tenant, at Landlord’s sole
cost and expense, to relocate to a different suite in the Building, which shall
thereafter be the “Temporary Space” hereunder.  After such relocation, Landlord
and Tenant, within thirty (30) days after the written request of either Landlord
or Tenant, shall execute a written amendment to this Lease confirming the
relocation of the Temporary Space.  Section 19(E) of the Lease shall not be
applicable to relocation of the Temporary Space.

 

(ix)                              Tenant may not sublet the Temporary Space. 
Tenant shall be responsible for the cost of utilities for the Temporary Space,
all overtime HVAC charges for the Temporary Space, and other work orders
requested by Tenant of Landlord for the Temporary Space.

 

(x)                                 Tenant shall be considered a holdover Tenant
subject to Article 12 of the Lease in the event that Tenant fails timely to
vacate the Temporary Space.

 

ARTICLE 36

 

Right of First Offer

 

Subject to renewal or expansion options of other tenants in existence on the
date of this Lease listed on Exhibit I attached hereto, and provided no Default
then exists, Landlord shall, prior to offering the same to any party (other than
the then-current tenant therein), first offer to lease to Tenant any leasable
space on the 76th floor of the Building adjacent to the Premises (the “Offer
Space”); such offer shall be in writing and specify the lease terms (including
tenant concessions such as rental abatements and tenant improvement and other
allowances, if any) for the applicable portion of the Offer Space available for
leasing (the “Eligible Offer Space”), including the rent to be paid for the
Eligible Offer Space and the date on which the Eligible Offer Space shall be
included in the Premises (the “Offer Notice”).    Tenant shall notify Landlord
in writing whether Tenant elects to lease the entire Eligible Offer Space on the
terms set forth in the Offer Notice, within ten (10) days after Landlord
delivers to Tenant the Offer Notice.  If Tenant timely elects to lease the
Eligible Offer Space, then Landlord and Tenant shall execute an amendment to
this Lease, effective as of the date the Eligible Offer Space is to be included
in the Premises, on the terms set forth in the Offer Notice and, to the extent
not inconsistent with the Offer Notice terms, the terms of this Lease; however,
Tenant shall accept the Eligible Offer Space in an “AS-IS” condition and
Landlord shall not provide to Tenant any concessions (e.g., rental abatements,
moving allowance, construction allowance, and the like) or other tenant
inducements except as specifically provided in the Offer Notice, and further
provided that if an Offer Notice is given during the first five (5)

 

43

--------------------------------------------------------------------------------

 

years of the Term then the term of Tenant’s lease of the Eligible Offer Space
shall end contemporaneously with the expiration of the Term set forth in this
Lease (as it may be renewed or extended, unless sooner terminated as provided in
this Lease) and Landlord shall prorate or extrapolate, as the case may be, all
such tenant concessions to account for a lease to expire co-terminus with the
Term hereof.

 

If Tenant fails or is unable to timely exercise its right hereunder, then such
right shall lapse, time being of the essence with respect to the exercise
thereof, and Landlord may lease the Eligible Offer Space to third parties on
such terms as Landlord may elect (subject to the remainder of this paragraph),
provided, however, that (i) Tenant shall continue to have a right of first offer
to lease the balance of the Offer Space (if any), and (ii) Landlord must
re-offer the Eligible Offer Space to Tenant (A) if Landlord does not lease the
Eligible Offer Space within twelve (12) months from Tenant’s receipt of the
Offer Notice, (B) if the rental rates Landlord is willing to lease the Eligible
Offer Space to a third party are 5% or more lower on a net effective basis
(taking into account tenant concessions such as rental abatements and tenant
improvement and other allowances) than the rental rates set forth in Landlord’s
Offer Notice to Tenant (provided that Landlord shall prorate or extrapolate, as
the case may be, all such economic terms in the event that the term of the
proposed lease of the Eligible Offer Space to Tenant differs from the term of
the proposed third party lease), and (C) upon the expiration or termination of
the lease of the Eligible Offer Space to the third party and the third party
elects not to continue to lease the Eligible Offer Space.  If the term of the
third party lease is different than the remaining Term of this Lease, Landlord
shall make appropriate adjustments in making such 5% determination.  Tenant may
not exercise its right of first offer if a Default exists or if Tenant is not
then occupying the entire Premises.  For purposes hereof, if an Offer Notice is
delivered for less than all of the Offer Space but such notice provides for an
expansion, right of first refusal, or other preferential right to lease some of
the remaining portion of the Offer Space, then such remaining portion of the
Offer Space shall thereafter be excluded from the provisions of Tenant’s right
of first offer in the event of exercise of such preferential right.  In no event
shall Landlord be obligated to pay a commission with respect to any space leased
by Tenant under this Article other than to Tenant’s designated broker who is
actively involved in negotiations on Tenant’s behalf at the time and Tenant and
Landlord shall each indemnify the other against all costs, expenses, attorneys’
fees, and other liability for commissions or other compensation claimed by any
other broker or agent claiming the same by, through, or under the indemnifying
party.

 

Tenant’s right of first offer rights shall terminate if (a) the Lease or
Tenant’s right to possession of the Premises is terminated, (b) Tenant assigns
any of its interest in the Lease or sublets any portion of the Premises other
than (i) an assignment or sublease to a Permitted Transferee, or (ii) a sublease
of twenty percent (20%) or less of the Premises, or (c) less than one (1) full
calendar year remains in the term of this Lease, unless Tenant exercises an
available renewal option.

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

LANDLORD:

 

PIEDMONT — CHICAGO CENTER OWNER, LLC,
a Delaware limited liability company

 

By: Piedmont — Chicago Center, Chicago, LLC
a Delaware limited liability company, its sole member

 

By:  Piedmont Operating Partnership, LP,

a Delaware limited partnership, its sole member

 

By:  Piedmont Office Realty Trust, Inc.,

a Maryland Corporation, its sole General Partner

 

 

By:

/s/ JOSEPH H. PANGBURN

 

 

 

Name:

Joseph H. Pangburn

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

TENANT:

 

STANDARD PARKING CORPORATION,
a Delaware corporation

 

 

By:

/s/ JAMES A. WILHELM

 

 

Name:

James A. Wilhelm

 

 

Title:

Director, President and Chief Executive Officer (Principal Executive Officer)

 

 

 

45

--------------------------------------------------------------------------------


 

RIDER ONE

 

RULES

 

As stated in Article 4 of the Lease, in the event of a conflict between the
Rules and the Lease, the terms of the Lease shall govern.

 

(1)                                 On Saturdays, Sundays and Holidays, and on
other days between the hours of 6:00 P.M. and 8:00 A.M. the following day, or
such other hours as Landlord shall reasonably determine from time to time,
access to the Property or to the passageways, entrances, exits, shipping areas,
halls, corridors, elevators or stairways and other areas in the Property may be
restricted and access gained by use of a key to the outside doors of the
Property, or pursuant to such security procedures Landlord may from time to time
impose.  All such areas, and all roofs, are not for use of the general public
and Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence in the judgment of Landlord shall be
prejudicial to the safety, character, reputation and interests of the Property
and its tenants provided, however, that nothing herein contained shall be
construed to prevent such access to persons with whom Tenant deals in the normal
course of Tenant’s business unless such persons are engaged in activities which
are illegal or violate these Rules.  Tenant and no employee or invitee of Tenant
shall enter into areas reserved for the exclusive use of Landlord, its employees
or invitees.  Tenant shall keep doors to corridors and lobbies closed except
when persons are entering or leaving.

 

(2)                                 Tenant shall not paint, display, inscribe,
maintain or affix any sign, placard, picture, advertisement, name, notice,
lettering or direction on any part of the outside or inside of the Property, or
on any part of the inside of the Premises which can be seen from the outside of
the Premises, without the prior consent of Landlord, and then only such name or
names or matter and in such color, size, style, character and material as may be
first approved by Landlord in writing.  Landlord shall prescribe the suite
number and identification sign for the Premises (which shall be prepared and
installed by Landlord at Tenant’s expense).  Landlord reserves the right to
remove at Tenant’s expense all matter not so installed or approved without
notice to Tenant.

 

(3)                                 Tenant shall not in any manner use the name
of the Property for any purpose other than that of the business address of the
Tenant, or use any picture or likeness of the Property, in any letterheads,
envelopes, circulars, notices, advertisements, containers or wrapping material
without Landlord’s express consent in writing.

 

(4)                                 Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window which may be unsightly from outside the Premises, and Tenant
shall not place or permit to be placed any article of any kind on any window
ledge or on exterior walls.  Blinds, shades, awnings or other forms of inside or
outside window ventilators or similar devices, shall not be placed in or about
the outside windows in the Premises except to the extent, if any, that the
character, shape, color, material and make thereof is first approved by the
Landlord.

 

(5)                                 Furniture, freight and other large or heavy
articles, and all other deliveries may be brought into the Property only at
reasonable times and in the manner designated by Landlord, and always at the
Tenant’s sole responsibility and risk.  Landlord may impose reasonable charges
for use of freight elevators after or before normal Business Hours.  All damage
done to the Property by moving or maintaining such furniture, freight or
articles shall be repaired by Landlord at Tenant’s expense.  Landlord may
inspect items brought into the Property or Premises with respect to weight or
dangerous nature.  Landlord may require that all furniture, equipment, cartons
and similar articles removed from the Premises or the Property be listed and a
removal permit therefor first be obtained from Landlord.  Tenant shall not take
or permit to be taken in or out of other entrances or elevators of the Property,
any item

 

R1-1

--------------------------------------------------------------------------------


 

normally taken, or which Landlord otherwise reasonably requires to be taken, in
or out through service doors or on freight elevators.  Tenant shall not allow
anything to remain in or obstruct in any way, any lobby, corridor, sidewalk,
passageway, entrance, exit, hall, stairway, shipping area, or other such area. 
Tenant shall move all supplies, furniture and equipment as soon as received
directly to the Premises, and shall move all such items and waste (other than
waste customarily removed by Property employees) that are at any time being
taken from the Premises directly to the areas designated for disposal.  Any
hand-carts used at the Property shall have rubber wheels.

 

(6)                                 Tenant shall not overload any floor or part
thereof in the Premises, or the Property, including any public corridors or
elevators therein bringing in or removing any large or heavy articles, and
Landlord may direct and control the location of safes and all other heavy
articles and require supplementary supports at Tenant’s expense of such material
and dimensions as Landlord may deem necessary to properly distribute the weight.

 

(7)                                 Tenant shall not attach or permit to be
attached additional locks or similar devices to any door or window, change
existing locks or the mechanism thereof, or make or permit to be made any keys
for any door other than those provided by Landlord.  If more than two keys for
one lock are desired, Landlord will provide them upon payment therefor by
Tenant.  Tenant, upon termination of its tenancy, shall deliver to the Landlord
all keys of offices, rooms and toilet rooms which have been furnished Tenant or
which the Tenant shall have had made, and in the event of loss of any keys so
furnished shall pay Landlord therefor.

 

(8)                                 If Tenant desires signal, communication,
alarm or other utility or similar service connections installed or changed,
Tenant shall not install or change the same without the prior approval of
Landlord, and then only under Landlord’s direction at Tenant’s expense.  Tenant
shall not install in the Premises any equipment which requires more electric
current than Landlord is required to provide under this Lease, without
Landlord’s prior approval, and Tenant shall ascertain from Landlord the maximum
amount of load or demand for or use of electrical current which can safely be
permitted in the Premises, taking into account the capacity of electric wiring
in the Property and the Premises and the needs of tenants of the Property, and
shall not in any event connect a greater load than such safe capacity, but in no
event less than the electric capacity Landlord is required to provide under the
Lease.

 

(9)                                 Except for Tenant’s right to install vending
machines in the Premises for use by Tenant’s employees, agents and guests,
Tenant shall not obtain for use upon the Premises ice, drinking water, towel,
janitor and other similar services, except from Persons approved by the
Landlord, such approval not to be unreasonably withheld, conditioned or
delayed.  Any Person engaged by Tenant to provide janitor or other services
shall be subject to direction by the manager or security personnel of the
Property.

 

(10)                          The toilet rooms, urinals, wash bowls and other
such apparatus shall not be used for any purpose other than that for which they
were constructed and no foreign substance of any kind whatsoever shall be thrown
therein and the expense of any breakage, stoppage or damage resulting from the
violation of this Rule shall be borne by the tenant who, or whose employees or
invitees shall have caused it.

 

(11)                          The janitorial closets, utility closets, telephone
closets, broom closets, electrical closets, storage closets, and other such
closets, rooms and areas shall be used only for the purposes and in the manner
designated by Landlord, and may not be used by tenants, or their contractors,
agents, employees, or other parties without Landlord’s prior written consent.

 

(12)                          Landlord reserves the right to exclude or expel
from the Property any person who, in the judgment of Landlord, is intoxicated or
under the influence of liquor or drugs, or who shall in any manner do any act in
violation of any of these Rules.  Tenant shall not at any time manufacture,
sell, use or give

 

R1-2

--------------------------------------------------------------------------------


 

away, any spirituous, fermented, intoxicating or alcoholic liquors on the
Premises, nor permit any of the same to occur (except in connection with
occasional social or business events conducted in the Premises which do not
violate any Laws nor bother or annoy any other tenants).  Tenant shall not at
any time sell, purchase or give away, food in any form by or to any of Tenant’s
agents or employees or any other parties on the Premises, nor permit any of the
same to occur (other than in lunch rooms or kitchens for employees as may be
permitted or installed by Landlord or in connection with occasional social or
business events conducted in the Premises), which does not violate any Laws or
bother or annoy any other tenant).

 

(13)                          Tenant shall not make any room-to-room canvass to
solicit business or information or to distribute any article or material to or
from other tenants or occupants of the Property and shall not exhibit, sell or
offer to sell, use, rent or exchange any products or services in or from the
Premises unless ordinarily embraced within the Tenant’s use of the Premises
specified in the Lease.

 

(14)                          Tenant shall not waste electricity, water, heat or
air conditioning or other utilities or services, and agrees to cooperate fully
with Landlord to assure the most effective and energy efficient operation of the
Property and shall not allow the adjustment (except by Landlord’s authorized
Property personnel) of any controls.  Tenant shall keep corridor doors closed
and shall not open any windows, except that if the air circulation shall not be
in operation, windows which are openable may be opened with Landlord’s consent. 
As a condition to claiming any deficiency in the air-conditioning or ventilation
services provided by Landlord, Tenant shall close any blinds or drapes in the
Premises to prevent or minimize direct sunlight.

 

(15)                          Tenant shall conduct no auction, fire or “going
out of business sale” or bankruptcy sale in or from the Premises, and such
prohibition shall apply to Tenant’s creditors.

 

(16)                          Tenant shall cooperate and comply with any
reasonable safety or security programs, including fire drills and air raid
drills, and the appointment of “fire wardens” developed by Landlord for the
Property, or required by Law.  Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises (except heat to the
extent necessary to prevent the freezing or bursting of pipes).

 

(17)                          Tenant will comply with all municipal, county,
state, federal or other government laws, statutes, codes, regulations and other
requirements, including without limitation, environmental, health, safety and
police requirements and regulations respecting the Premises, now or hereinafter
in force, at its sole cost, and will not use the Premises for any immoral
purposes.

 

(18)                          Tenant shall not (i) carry on any business,
activity or service except those ordinarily embraced within the permitted use of
the Premises specified in the Lease and more particularly, but without limiting
the generality of the foregoing, shall not (ii) install or operate any internal
combustion engine, boiler, machinery, refrigerating, heating or air conditioning
equipment in or about the Premises, (iii) use the Premises for housing, lodging
or sleeping purposes or for the washing of clothes, (iv) place any radio or
television antennae other than inside of the Premises, (v) operate or permit to
be operated any musical or sound producing instrument or device which may be
heard outside the Premises, (vi) use any source of power other than electricity,
(vii) operate any electrical or other device from which may emanate electrical
or other waves which may interfere with or impair radio, television, microwave,
or other broadcasting or reception from or in the Property or elsewhere,
(viii) bring or permit any bicycle or other vehicle, or dog (except in the
company of a blind person or except where specifically permitted) or other
animal or bird in the Property, (ix) make or permit objectionable noise or odor
to emanate from the Premises, (x) do anything in or about the Premises tending
to create or maintain a nuisance or do any act tending to injure the reputation
of the Property, (xi) throw or permit to be thrown or dropped any article from
any window or other opening in the Property, (xii) use or permit upon the
Premises anything that

 

R1-3

--------------------------------------------------------------------------------


 

will invalidate or increase the rate of insurance on any policies of insurance
now or hereafter carried on the Property or violate the certificates of
occupancy issued for the premises or the Property, (xiii) use the Premises for
any purpose, or permit upon the Premises anything, that may be dangerous to
persons or property (including but not limited to flammable oils, fluids,
paints, chemicals, firearms or any explosive articles or materials) nor (xiv) do
or permit anything to be done upon the Premises in any way tending to disturb
any other tenant at the Property or the occupants of neighboring property.

 

(19)                          The following Rules shall apply to the Building’s
parking facilities:

 

(i)                                     Parking shall be available in areas
designated generally for tenant parking, for such daily or monthly charges as
Landlord may establish from time to time.  In all cases, parking for Tenant and
its employees and visitors shall be on a “first come, first served,” unassigned
basis, with Landlord and other tenants at the Property, and their employees and
visitors, and other Persons to whom Landlord shall grant the right or who shall
otherwise have the right to use the same, all subject to these Rules, as the
same may be amended or supplemented, and applied on a non-discriminatory basis. 
Notwithstanding the foregoing to the contrary, Landlord reserves the right to
assign specific spaces, and to reserve spaces for visitors, small cars,
handicapped individuals, and other tenants, visitors of tenants or other
Persons, and Tenant and its employees and visitors shall not park in any such
assigned or reserved spaces.  Landlord may restrict or prohibit full size vans
and other large vehicles.

 

(ii)                                  In case of any violation of these
provisions, Landlord may refuse to permit the violator to park, and may remove
the vehicle owned or driven by the violator from the Property without liability
whatsoever, at such violator’s risk and expense.  Landlord reserves the right to
close all or a portion of the parking areas or facilities in order to make
repairs or perform maintenance services, or to alter, modify, re-stripe or
renovate the same, or if required by casualty, strike, condemnation, act of God,
Law or governmental requirement, or any other reason beyond Landlord’s
reasonable control.  In the event access is denied for any reason, any monthly
parking charges shall be abated to the extent access is denied, as Tenant’s sole
recourse.  Tenant acknowledges that such parking areas or facilities may be
operated by an independent contractor not affiliated with Landlord, and Tenant
acknowledges that in such event, Landlord shall have no liability for claims
arising through acts or omissions of such independent contractor, if such
contractor is reputable.

 

(iii)                               Hours shall be 8 A.M. to 6 P.M., Monday
through Friday, and 8:00 A.M. to 1:00 P.M. on Saturdays, or such other hours as
may be reasonably established by Landlord or its parking operator from time to
time; cars must be parked entirely within the stall lines, and only small cars
may be parked in areas reserved for small cars; all directional signs and arrows
must be observed; the speed limit shall be 5 miles per hour;  spaces reserved
for handicapped parking must be used only by vehicles properly designated; every
parker is required to park and lock his own car; washing, waxing, cleaning or
servicing of any vehicle is prohibited; parking spaces may be used only for
parking automobiles; parking is prohibited in areas:  (a) not striped or
designated for parking, (b) aisles, (c) where “no parking” signs are posted,
(d) on ramps, and (e) loading areas and other specially designated areas. 
Delivery trucks and vehicles shall use only those areas designated therefor.

 

(20)                          Tenant shall not use any draperies or other window
coverings instead of or in addition to the Building standard window coverings
designated and approved by Landlord for exclusive use throughout the Property.

 

R1-4

--------------------------------------------------------------------------------


 

(21)                          Landlord may require that all persons who enter or
leave the Property identify themselves to watchmen, by registration or
otherwise.  Landlord, however, shall have no responsibility or liability for any
theft, robbery or other crime in the Property.  Tenant shall assume full
responsibility for protecting the Premises, including keeping all doors to the
Premises locked after the close of business.

 

(22)                          Tenant shall not use the freight or passenger
elevators, loading docks or receiving areas of the Property except in accordance
with reasonable regulations for their use established by Landlord, of which
Tenant has received prior written notice.

 

(23)                          In no event shall Tenant allow its employees to
use the public areas of the Property as smoking areas.  Washrooms are considered
to be public areas.

 

R1-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FLOOR PLANS OF PREMISES

 

(see attached)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TENANT FINISH-WORK: ALLOWANCE
(Tenant Performs the Work)

 

1.                                      Acceptance of Premises.  Except as set
forth in this Exhibit, Tenant accepts the Premises in their “AS-IS” condition on
the date that this Lease is entered into.  At Landlord’s expense, Landlord shall
modify the common corridor on the 54th floor as appropriate in Landlord’s
judgment.

 

2.                                      Working Drawings.

 

(a)         Preparation and Delivery.  Tenant shall provide to Landlord for its
approval final architectural and MEP working drawings of all improvements that
Tenant proposes to install in the Premises; such working drawings shall include
the partition layout, ceiling plan, electrical outlets and switches, telephone
outlets, drawings for any modifications to the mechanical and plumbing systems
of the Building, and detailed plans and specifications for the construction of
the improvements called for under this Exhibit in accordance with all applicable
Laws.  Landlord hereby approves Horn Design Associates, Inc., as Tenant’s
architect for the Work (such party, or any substitute architect designated by
Tenant and reasonably acceptable to Landlord being referred to herein as the
“Architect”.  Landlord hereby approves Environmental Systems Design, Inc. as
Tenant’s engineer for the Work.  Any other engineer engaged by Tenant in
connection with the Work shall be acceptable to Landlord in Landlord’s
reasonable discretion.  In addition, Tenant shall provide Tenant’s proposed life
safety plan for the Premises, which shall be subject to the review and approval
of Landlord and the Building’s life safety vendor, currently Siemens.  Tenant’s
life safety plan must be consistent and compatible with the Building’s systems. 
The scope of work must include Tenant, at its cost and expense (provided the
Construction Allowance may be used to pay such costs), renovating the restrooms
on the 77th floor of the Building to the updated Building standard, including
constructing a unisex ADA compliant restroom.  The scope of work must include
Tenant, at its cost and expense (provided the Construction Allowance may be used
to pay such costs) removing all existing cabling from the Premises.  The
restrooms on the 30th floor of the Building are indicative of the updated
Building standard.

 

(b)         Approval Process.  Landlord shall notify Tenant whether it approves
of the submitted working drawings within ten (10) business days after Tenant’s
submission thereof. Landlord’s approval shall not be unreasonably withheld,
conditioned or delayed. Tenant’s working drawings shall be deemed approved by
Landlord if there is no response from Landlord within ten (10) business days
from Landlord’s receipt of Tenant’s working drawings. If Landlord disapproves of
such working drawings, then Landlord shall notify Tenant thereof specifying in
reasonable detail the reasons for such disapproval, in which case Tenant shall,
within ten (10) days after such notice, revise such working drawings in
accordance with Landlord’s objections and submit the revised working drawings to
Landlord for its review and approval.  Landlord shall notify Tenant in writing
whether it approves of the resubmitted working drawings within five (5) business
days after its receipt thereof.  This process shall be repeated until the
working drawings have been finally approved by Tenant and Landlord.  Landlord
shall advise Tenant in writing at the time of Landlord’s approval whether or not
Tenant will be required to remove such alterations at the end of the Term of the
Lease.

 

3.                                      Landlord’s Approval; Performance of
Work.  If any of Tenant’s proposed construction work will affect the Building’s
structure or the Building’s Systems and Equipment, then the working drawings
pertaining thereto must be approved by the Building’s engineer of record, at the
same

 

B-1

--------------------------------------------------------------------------------


 

time and in the same manner as Landlord’s approval process set forth in
Paragraph 2(b) above.  Landlord’s approval of such working drawings shall not be
unreasonably withheld, conditioned or delayed, provided that (a) they comply
with all Laws, (b) the improvements depicted thereon do not materially adversely
affect (in the reasonable discretion of Landlord) the Building’s structure or
the Building’s Systems and Equipment, the exterior appearance of the Building,
or the appearance of the Common Areas, (c) such working drawings are
sufficiently detailed to allow construction of the improvements in a good and
workmanlike manner, and (d) the improvements depicted thereon conform to the
rules and regulations promulgated from time to time by Landlord for the
construction of tenant improvements.  As used herein, “Working Drawings” shall
mean the final working drawings approved by Landlord, as amended from time to
time by any approved changes thereto, and “Work” shall mean all improvements to
be constructed in accordance with and as indicated on the Working Drawings,
together with any work required by governmental authorities to be made to other
areas of the Building as a result of the improvements indicated by the Working
Drawings.  Landlord’s approval of the Working Drawings shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use or comply with any Law, but shall merely be the consent of Landlord
thereto.  Tenant shall, at Landlord’s request, sign the Working Drawings to
evidence its review and approval thereof.  After the Working Drawings have been
approved and Tenant has obtained all necessary permits, Tenant shall cause the
Work to be performed in accordance with the Working Drawings and applicable
Laws.  Tenant may not commence construction of the Work until necessary permits
have been obtained.  Landlord agrees to assist Tenant in reasonable respects, at
no cost to Landlord, in obtaining any required license or building permits.

 

4.                                      Contractors; Performance of Work.  The
Work shall be performed only by licensed contractors and subcontractors selected
by Tenant and approved in writing by Landlord, which approval shall not be
unreasonably withheld provided such contractors are union.  Without limitation
of the foregoing, Landlord hereby preapproves those contractors and
subcontractors listed on Schedule 1 attached hereto for the performance of the
Work or portions thereof.  All contractors and subcontractors shall be required
to procure and maintain insurance against such risks, in such amounts, and with
companies with such ratings as Landlord may reasonably require.  Certificates of
such insurance, with paid receipts therefor, must be received by Landlord before
the Work is commenced.  The Work shall be performed in a good and workmanlike
manner free of defects, shall conform strictly with the Working Drawings, and
shall be performed in such a manner and at such times as and not to interfere
with or delay Landlord’s other contractors, the operation of the Building, and
the occupancy thereof by other tenants.  All contractors and subcontractors
shall contact Landlord and schedule time periods during which they may use
Building facilities in connection with the Work (e.g., elevators, excess
electricity, etc.).  All contractors shall be required to follow Landlord’s
reasonable rules and regulations for construction in the Building of which
Tenant has received prior written notice and Landlord may require that, prior to
performing any work in the Building, each contractor execute a copy of
Landlord’s rules to evidence such contractor’s agreement to so comply.  All work
on the Building’s fire/life safety system must be performed by Landlord’s
designated contractor (as of the date hereof, Siemens).

 

5.                                      Construction Contracts.

 

(a)         Tenant’s General Contractor.  Tenant shall enter into a construction
contract with a general contractor selected by Tenant that shall comply with the
provisions of this Section 5 and provide for, among other things, (i) a one-year
warranty for all defective Work; (ii) a requirement that Tenant’s Contractor
maintain insurance in accordance with Landlord’s insurance requirements; (iii) a
requirement that the contractor perform the Work in substantial accordance with
the Working Drawings and in a good and workmanlike manner; (iv) a requirement
that the contractor

 

B-2

--------------------------------------------------------------------------------

 

is responsible for daily cleanup work and final clean up (including removal of
debris); and (v) those items described in Section 5.(b) (collectively, the
“Approval Criteria”).  Tenant agrees to select one of the general contractors
listed on Schedule 1. Tenant shall cause its general contractor to select its
subcontractors from those listed on Schedule 1 or otherwise approved by
Landlord, which approval shall not be unreasonably withheld.

 

(b)         All Construction Contracts.  Unless otherwise agreed in writing by
Landlord and Tenant, each of Tenant’s construction contracts shall:  (i) provide
a schedule and sequence of construction activities and completion reasonably
acceptable to Landlord, (ii) require the contractor and each subcontractor to
name Landlord, Landlord’s property management company, and Tenant as additional
insured on such contractor’s insurance maintained in connection with the
construction of the Work, (iii) be assignable following a Default by Tenant
under the Lease to Landlord and Landlord’s Holder, and (iv) contain at least a
one-year warranty for all workmanship and materials.

 

6.                                      Change Orders.  Tenant may initiate
changes in the Work.  Each change (other than de minimis changes based on field
conditions which do not, in any event, affect Building structure or systems or
require a permit modification) must receive the prior written approval of
Landlord, such approval not to be unreasonably withheld or delayed; however, if
such requested change would adversely affect (in the reasonable discretion of
Landlord) (a) the Building’s structure or the Building’s Systems and Equipment,
(b) the exterior appearance of the Building, or (c) the appearance of the Common
Areas, Landlord may withhold its consent in its sole and absolute discretion. 
Landlord shall notify Tenant whether it approves of the submitted change order
within ten (10) business days after Tenant’s submission thereof.  Such change
order shall be deemed approved by Landlord if there is no response from Landlord
within ten (10) business days from Landlord’s receipt of Tenant’s change order
request.  Tenant shall, upon completion of the Work, furnish Landlord with an
accurate architectural “as-built” plan of the Work as constructed (in CAD
format), which plan shall be incorporated into this Exhibit B by this reference
for all purposes.  If Tenant requests any changes to the Work described in the
Working Drawings, then such increased costs, if any, and any additional design
costs incurred in connection therewith as the result of any such change shall be
added to the Total Construction Costs.

 

7.                                      Definitions.  As used herein
“Substantial Completion,” “Substantially Completed,” and any derivations thereof
mean the Work in the Premises is substantially completed (as reasonably
determined by the Architect) in accordance with the Working Drawings. 
Substantial Completion shall have occurred even though minor details of
construction, decoration, and mechanical adjustments remain to be completed.

 

8.                                      Walk-Through; Punchlist.  When Tenant
considers the Work in the Premises to be Substantially Completed, Tenant will
notify Landlord and within five (5) business days thereafter, Landlord’s
representative and Tenant’s representative shall conduct a walk-through of the
Premises and identify any necessary touch-up work, repairs and minor completion
items that are necessary for final completion of the Work.  Neither Landlord’s
representative nor Tenant’s representative shall unreasonably withhold his or
her agreement on punchlist items.  Tenant shall use reasonable efforts to cause
the contractor performing the Work to complete all punchlist items within 30
days after agreement thereon.

 

9.                                      Excess Costs.  The entire cost of
performing the Work (including design and engineering of the Work and
preparation of the Working Drawings, demolition costs, costs of construction
labor and materials, built in furniture, wiring, cabling and telecommunication
equipment, consultant fees

 

B-3

--------------------------------------------------------------------------------


 

related to the Work, electrical usage during construction, additional janitorial
services, general tenant signage, related taxes and insurance costs, all of
which costs are herein collectively called the “Total Construction Costs”) in
excess of the Construction Allowance (hereinafter defined) shall be paid by
Tenant.  Upon approval of the Working Drawings and selection of a contractor,
Tenant shall promptly execute a work order agreement which identifies such
drawings and itemizes the Total Construction Costs and sets forth the
Construction Allowance.

 

10.                               Construction Allowance.  Landlord shall
provide to Tenant a construction allowance equal to Seventy Five Dollars
($75.00) per rentable square foot in the Premises (the “Construction Allowance”)
to be applied toward the Total Construction Costs, as adjusted for any changes
to the Work.  The Construction Allowance shall first be available to Tenant
January 1, 2013.  No advance of the Construction Allowance shall be made by
Landlord until Tenant has first paid to the contractor from its own funds (and
provided reasonable evidence thereof to Landlord) the anticipated amount (if
any) by which the Total Construction Costs are estimated to exceed the amount of
the Construction Allowance.  Thereafter, Landlord shall pay directly to Tenant’s
general contractor the Construction Allowance in multiple disbursements (but not
more than once in any calendar month) following the receipt by Landlord of the
following items:  (a) a request for payment with sworn statements of owner
(tenant) and contractor, (b) final or partial lien waivers, as the case may be
(which with respect to the payment being made may be conditional as to the
amount of the current payment requested, but shall in any event be unconditional
releases as to prior amounts), from all persons performing work or supplying or
fabricating materials for the Work, fully executed, acknowledged and in
recordable form, (c) the Architect’s certification that the Work for which
reimbursement has been requested has been finally completed, including (with
respect to the last application for payment only) any punch-list items, on the
appropriate AIA form or another form approved by Landlord, and, with respect to
the disbursement of the last 10% of the Construction Allowance, (w) “as built”
drawings in both paper and AutoCad format; (x) the permanent certificate of
occupancy issued for the Premises, (y) Tenant’s occupancy of the Premises, and
(z) an estoppel certificate confirming such factual matters as Landlord or
Landlord’s Mortgagee may reasonably request (collectively, a “Completed
Application for Payment”).  Landlord shall pay the amount requested in the
applicable Completed Application for Payment to Tenant within thirty (30) days
following Tenant’s submission of the Completed Application for Payment.  If,
however, the Completed Application for Payment is incomplete or incorrect,
Landlord’s payment of such request shall be deferred until thirty (30) days
following Landlord’s receipt of the Completed Application for Payment. 
Notwithstanding anything to the contrary contained in this Exhibit, Landlord
shall not be obligated to make any disbursement of the Construction Allowance
during the pendency of any of the following: (1) Landlord has received written
notice of any unpaid claims relating to any portion of the Work or materials in
connection therewith, other than claims which will be paid in full from such
disbursement, (2) there is an unbonded lien outstanding against the Building or
the Premises or Tenant’s interest therein by reason of work done, or claimed to
have been done, or materials supplied or specifically fabricated, claimed to
have been supplied or specifically fabricated, to or for Tenant or the Premises,
(3) the conditions to the advance of the Construction Allowance are not
satisfied, or (4) a Default by Tenant exists.  The Construction Allowance must
be used (i.e., work performed and invoices submitted to Landlord) within twelve
(12) months following the Commencement Date or shall be deemed forfeited with no
further obligation by Landlord with respect thereto.  No portion of the
Construction Allowance may be used as rent credit.

 

11.                               Construction Management.  Landlord shall not
charge a construction supervision fee for the Work.  However, Tenant shall
reimburse Landlord for Landlord’s actual, reasonable, documented internal costs
and out-of-pocket third party costs paid to outside consultants and vendors
utilized by Landlord in connection with Tenant’s performance of the Work and
plan review.

 

B-4

--------------------------------------------------------------------------------


 

12.                               Construction Representatives.  Landlord’s and
Tenant’s representatives for coordination of construction and approval of change
orders will be as follows, provided that either party may change its
representative upon written notice to the other:

 

Landlord’s Representative:

 

Jones Lang LaSalle

 

 

200 East Randolph Drive, Suite 5135

 

 

Chicago, Illinois 60601

 

 

Attention: Mike Lyons

 

 

Telephone: 312-228-8200

 

 

Telecopy: 312-228-1611

 

 

 

 

 

 

Tenant’s Representative:

 

CBRE

 

 

311 South Wacker Drive, Suite 400

 

 

Chicago, Illinois 60606

 

 

Attention: Carrie L. Fitzpatrick

 

 

Telephone: 312-935-1409

 

 

Telecopy: 312-935-1880

 

13.                               Miscellaneous.  To the extent not inconsistent
with this Exhibit, Articles 6 and 11 of this Lease shall govern the performance
of the Work and Landlord’s and Tenant’s respective rights and obligations
regarding the improvements installed pursuant thereto.

 

14.                               Risers and Building Automation.  Landlord has
entered into an exclusive management contract with IMG; IMG is the Building’s
exclusive riser manager.  Tenant shall coordinate all desired installations in
the Building’s risers and related facilities in coordination with, and under the
supervision and direction of, IMG.  Furthermore, as part of the Work, Tenant
shall coordinate with ITG, the Building’s vendor for building automation
systems, to coordinate Tenant’s HVAC and other systems with the Building’s
automation systems.  To the extent applicable, Tenant shall work under the
supervision and direction of ITG in order to be consistent and compliant with
Building operations.  Landlord may select a new vendor(s) to replace IMG and/or
ITG and, in such event, Tenant shall work with the new Building vendor as
provided herein.

 

15.                               Docks, Dumpsters and Elevators.  Provided that
Tenant schedules all such usage in advance with Landlord, Tenant shall have
non-exclusive access to the loading dock and the Building’s freight elevators
free of charge during Business Hours and at Tenant’s expense after Business
Hours during Tenant’s construction and move into and out of the Premises. 
Without limitation, Tenant shall be responsible for after hours and overtime
charges related to the Work, including, without limitation, security, all at
Building standard rates.  After hours charges may include a reasonable minimum
charge.  Subject to coordination with other Building dock space needs, Landlord
shall provide dock space for a dumpster after hours.  Any such dumpster shall be
provided by Tenant at Tenant’s cost and must be removed by Tenant before
Business Hours.  The parties shall work cooperatively to coordinate timing of
the Work and scheduling of deliveries.  In the interest of smoothly running
Building operations, Landlord may require deliveries to be made after hours and
other scheduling accommodations, if Landlord reasonably determines that the same
is required in order to avoid disruption to the operation of the Building.

 

16.                               Offset Right for Failure to Pay Construction
Allowance.  If Landlord defaults in Landlord’s obligation to pay the
Construction Allowance due to Tenant hereunder (i.e., if Tenant has fulfilled
all of its obligations hereunder with respect to the payment thereof), or any
portion thereof, within ten (10) business days after the date the same is due
(i.e. ten (10) business days after the thirty

 

B-5

--------------------------------------------------------------------------------


 

(30) day period provided in Section 10 above has elapsed), and so long as there
is no Default hereunder, then Tenant shall have the right to give Landlord a
second written notice (“Offset Exercise Notice”) requesting payment of such
amounts.  In the event that Landlord fails to contest in good faith or fully pay
such amounts within five (5) business days after such Offset Exercise Notice is
received by Landlord, any such unpaid amounts not contested in good faith by
Landlord may be offset by Tenant against the next installment of Base Rent then
due Landlord hereunder (in order of payment) until all such uncontested unpaid
amounts have been either fully offset or paid by Landlord in full.

 

B-6

--------------------------------------------------------------------------------


 

Exhibit B Schedule 1

 

List of Approved Contractors and Subcontractors

 

(After Tenant hires one of the four General Contractors listed, Tenant may add
to the Landlord Approved Subcontractors list. Any Subcontractor additions are
based on Landlord approval, not to be unreasonably withheld.)

 

Landlord Approved General Contractors:

·Skender Construction

·Clune Construction

·ICG - Interior Construction Group

·Leopardo Construction

 

Landlord Approved Subcontractors:

·Electrical Subcontractors:

· Rex Electric & Technologies, Inc.

· Maron Electric Company

· Continental Electrical Construction Company

·Mechanical Subcontractors:

· Admiral Heating and Ventilating

· F.E. Moran, Inc.

·Sprinkler Subcontractors:

·Great Lakes Plumbing & Heating

·Metropolitan Fire Protection

·Superior Mechanical Systems, Inc.

·Fire/Life Safety

·Siemens

 

B-7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROHIBITED USES

 

The use of any portion of the Premises for consumer banking services by way of
automatic teller machines and other electronic devices which, as part of a
network or service (such as, for example, Cash Station, or NOW), accept deposits
or dispense cash, coupons, certificates, tickets, documents or other items of
value at the time of usage or which facilitate the transfer of funds from
customer’s banking accounts.

 

The use of the Premises as a call center or for telemarketing.

 

Notwithstanding anything to the contrary contained in the Lease, in no event may
Tenant display exterior signage at the Building using the name HP (Hewlett
Packard), Intel, Oracle, SCO, Apple, IBM, Sun Microsystems, Google, Yahoo, Red
Hat or Time Warner, or any of their successor companies.

 

No accounting firm which is a competitor of Building-tenant KPMG (a “KPMG
Competitor”) (it being agreed that the term “KPMG Competitor” shall include,
without limitation, Deloitte & Touche, Ernst & Young, PricewaterhouseCoopers and
their respective successors and affiliates (each, a “Big Three Tenant
Competitor”)) may install its signage or logos in any exterior or interior
Common Areas of the Building, including walls of any ground floor or mezzanine
elevator lobbies, or upon the exterior of the Building or Property (but the
foregoing shall not be deemed to prohibit Building standard tenant
identification signage of any such KPMG Competitor on the floor(s) of the
Building actually leased by any such KPMG Competitor and the general
directory(ies) of tenants of the Building, in each case to the extent available
to any other tenant of the Building); and (ii) the Building may not be named
after, or include the name of, a KPMG Competitor.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

OPTION TO EXTEND

 

Tenant is hereby granted one option (“Extension Option”) to extend the term of
the Lease for five (5) Lease Years (“Extension Term”).   The Extension Option
may be exercised only by giving Landlord irrevocable and unconditional written
notice thereof no earlier than eighteen (18) months and no later than twelve
(12) months prior to the commencement of the Extension Term.  Tenant may not
exercise the Extension Option if Tenant is in monetary or other material default
under the Lease beyond the expiration of any applicable cure period either at
the date of said notice or on commencement of the Extension Term.  Upon exercise
of the Extension Option, all references in the Lease to the Term shall be deemed
to be references to the Term as extended pursuant to the Extension Option.

 

The Extension Term shall be on the same terms, covenants and conditions as are
contained in the Lease, except that (i) no additional extension option shall be
conferred by the exercise of the Extension Option, (ii) Base Rent applicable to
the Premises for the Extension Term shall be determined as provided below, and
(iii) any initial rent abatement, concession or allowance which are in the
nature of economic concessions or inducements shall not be applicable to any
Extension Term.  In addition to Base Rent, Tenant shall pay Additional Rent, and
other Rent during the Extension Term as provided in this Lease.

 

Base Rent per annum per rentable square foot of the Premises for the Extension
Term shall be one hundred percent (100%) of the Current Market Rate for lease
terms commencing on or about the date of commencement of the Extension Term. 
The term “Current Market Rate” means the prevailing net rental rate per rentable
square foot under office lease renewals recently executed for comparable space
in the Building and in Comparable Buildings that are not in foreclosure or
otherwise in distress.  The determination of Current Market Rate shall take into
consideration that this is a net lease; any differences in the size of space
being leased, the location of space in the building and the length of lease
terms; the location and quality of the Building; any differences in definitions
of rentable square feet or rentable area with respect to which rental rates are
computed; the value of rent abatements, allowances (for demolition, space
planning, architectural and engineering fees, construction, moving expenses or
other purposes), the creditworthiness of Tenant; and other pertinent factors. 
The Current Market Rate may include an escalation of a fixed net rental rate
(based on a fixed step or index) then prevailing in the market.

 

Within thirty (30) days after receipt of Tenant’s notice to extend Landlord
shall deliver to Tenant written notice of the Current Market Rate and shall
advise Tenant of the required adjustment to Base Rent, if any.

 

Tenant shall, within fifteen (15) days after receipt of Landlord’s notice,
notify Landlord in writing whether Tenant (a) accepts Landlord’s determination
of the Current Market Rate; (b) rejects Landlord’s determination of the Current
Market Rate, or (c) requests that the Current Market Rate be determined by an
appraiser (“Arbitration Request”).  If Tenant rejects Landlord’s determination,
Tenant’s exercise of the Extension Option granted herein shall be deemed revoked
and of no further force of effect.   If Tenant requests that the Current Market
Rate be determined by an appraiser, Landlord and Tenant, within ten (10) days
after the date of the Arbitration Request, shall each simultaneously submit to
the other, in a sealed envelope, its good faith estimate of the Current Market
Rate (collectively referred to as the “Estimates”).  If the higher of such
Estimates is not more than one hundred five percent (105%) of the lower of such
Estimates, then Current Market Rate shall be the average of the two Estimates. 
If the Current Market Rate is not resolved by the exchange of Estimates,
Landlord and Tenant, within seven (7) days after the exchange of Estimates,
shall each select an appraiser to determine which of the two Estimates most
closely reflects the Current Market Rate.  Each appraiser so selected shall be
certified as an MAI appraiser and shall have had at least five (5) years’
experience within the previous ten (10) years

 

D-1

--------------------------------------------------------------------------------


 

as a real estate appraiser working in the Chicago Loop market, with working
knowledge of current office rental rates and practices. For purposes of this
Lease, an “MAI” appraiser means an individual who holds an MAI designation
conferred by, and is an independent member of, the American Institute of Real
Estate Appraisers (or its successor organization, or in the event there is no
successor organization, the organization and designation most similar). Upon
selection, Landlord’s and Tenant’s appraisers shall work together in good faith
to agree upon which of the two Estimates most closely reflects the Current
Market Rate.  The Estimate chosen by such appraisers shall be binding on both
Landlord and Tenant as the Current Market Rate.  If either Landlord or Tenant
fails to appoint an appraiser within the seven day period referred to above, the
appraiser appointed by the other party shall be the sole appraiser for the
purposes hereof. If the two appraisers cannot agree upon which of the two
Estimates most closely reflects the Current Market Rate within the twenty (20)
days after their appointment, then, within ten (10) days after the expiration of
such twenty (20) day period, the two (2) appraisers shall select a third
appraiser meeting the aforementioned criteria.  Once the third appraiser has
been selected as provided for above, then, as soon thereafter as practicable but
in any case within fourteen (14) days, the appraiser shall make his
determination of which of the two Estimates most closely reflects the Current
Market Rate and such Estimate shall be binding on both Landlord and Tenant as
the Current Market Rate.   The parties shall share equally in the costs of the
third appraiser.  Any fees of any appraiser, counsel or experts engaged directly
by Landlord or Tenant, however, shall be borne by the party retaining such
appraiser, counsel or expert.  In the event that the Current Market Rate has not
been determined by the commencement date of the Extension Term at issue, Tenant
shall pay the most recent Base Rent set forth in the Lease until such time as
the Current Market Rate has been determined.  Upon such determination, Base Rent
shall be retroactively adjusted.  If such adjustment results in an underpayment
of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment within thirty (30) days after the determination thereof.  If such
adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent installments until the entire
amount of such overpayment has been credited against Base Rent.

 

Tenant must timely exercise the Extension Option or the Extension Option shall
terminate.  Tenant’s exercise of the Extension Option shall not operate to cure
any default by Tenant of any of the terms or provisions in the Lease, nor to
extinguish or impair any rights or remedies of Landlord arising by virtue of
such default.  If the Lease or Tenant’s right to possession of the Premises
shall terminate in any manner whatsoever before Tenant shall exercise the
Extension Option, or if Tenant shall have subleased more than fifty percent
(50%) of the Premises or assigned this Lease, then immediately upon such
termination, sublease or assignment, the Extension Option shall simultaneously
terminate and become null and void.  The Extension Option is personal to Tenant
and its Permitted Transferees.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

COMMENCEMENT DATE CONFIRMATION

 

                            , 20

 

 

 

 

 

Re:                             Lease Agreement (the “Lease”) dated
                          , 2012, between Piedmont – Chicago Center Owner, LLC
(“Landlord”), and Standard Parking Corporation (“Tenant”).  Capitalized terms
used herein but not defined shall be given the meanings assigned to them in the
Lease.

 

Ladies and Gentlemen:

 

Landlord and Tenant agree as follows:

 

1.                                      Condition of Premises.  Tenant has
accepted possession of the Premises pursuant to the Lease.  Any improvements
required by the terms of the Lease to be made by Landlord have been completed to
the full and complete satisfaction of Tenant in all respects except for the
punchlist items described on Exhibit A hereto (the “Punchlist Items”), and
except for such Punchlist Items, Landlord has fulfilled all of its duties under
the Lease with respect to such initial tenant improvements.

 

2.                                      Commencement Date.  The Commencement
Date of the Lease is                     , 20    .

 

3.                                      Expiration Date.  The Term is scheduled
to expire on the last day of the       th full calendar month of the Term, which
date is                             , 20    .

 

4.                                      Contact Person.  Tenant’s contact person
in the Premises is:

 

 

 

 

Attention:                              

Telephone:          -       -

Telecopy:          -       -

 

5.                                      Ratification.  Tenant hereby ratifies
and confirms its obligations under the Lease, and represents and warrants to
Landlord that it has no defenses thereto.  Additionally, Tenant further confirms
and ratifies that, as of the date hereof, (a) the Lease is and remains in good
standing and in full force and effect, and (a) Tenant has no claims,
counterclaims, set-offs or defenses against Landlord arising out of the Lease or
in any way relating thereto or arising out of any other transaction between
Landlord and Tenant.

 

6.                                      Binding Effect; Governing Law.  Except
as modified hereby, the Lease shall remain in full effect and this letter shall
be binding upon Landlord and Tenant and their respective successors and

 

E-1

--------------------------------------------------------------------------------


 

assigns.  If any inconsistency exists or arises between the terms of this letter
and the terms of the Lease, the terms of this letter shall prevail.  This letter
shall be governed by the Laws of the State of Illinois.

 

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

Sincerely,

 

Jones Lang LaSalle (Illinois), L.P. on behalf of

Piedmont - Chicago Center Owner, LLC

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Agreed and accepted:

 

Standard Parking Corporation, a Delaware corporation

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

E-2

--------------------------------------------------------------------------------

 

EXHIBIT F

 

CURRENT LENDER’S FORM OF SNDA

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF LEASE BOND

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

LOCATION OF TEMPORARY SPACE

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

EXISTING PREFERENTIAL RIGHTS TO LEASE OFFER SPACE

 

·The tenant under the existing lease between Landlord and KPMG LLP has an
existing right of first offer on the Offer Space.

 

·The tenant under the existing lease between Landlord and Integrys Business
Support, LLC has two expansion options for approximately 10,000 – 15,000
rentable square feet at a mutually agreeable location in the Building.

 

·The tenant under the existing lease between Landlord and Daniel J.
Edelman, Inc. has an expansion option to lease one (1) full floor of the
Building nearest to the majority of its leased premises.

 

--------------------------------------------------------------------------------
